Exhibit 10EEE

 

PURCHASE AND SALE CONTRACT

 

 

BETWEEN

 

 

 

AIMCO COVINGTON POINTE, L.P.,
a Delaware limited partnership

 

 

 

 

 

AS SELLER

 

 

 

 

AND

 

 

 

 

KENNEDY WILSON AUSTIN, INC.,
a Texas corporation

 

 

 

AS PURCHASER

 

 

COVINGTONPOINTE


Table of Contents

Page

 

ARTICLE I

DEFINED TERMS

1

 

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

1

 

2.1

Purchase and Sale

1

 

2.2

Purchase Price and Deposit

1

 

2.3

Escrow Provisions Regarding Deposit

2

 

ARTICLE III

FEASIBILITY PERIOD

3

 

3.1

Feasibility Period

3

 

3.2

Expiration of Feasibility Period

3

 

3.3

Conduct of Investigation

4

 

3.4

Purchaser Indemnification

4

 

3.5

Property Materials

5

 

3.6

Property Contracts

6

 

ARTICLE IV

TITLE

6

 

4.1

Title Documents

6

 

4.2

Survey

7

 

4.3

Objection and Response Process

7

 

4.4

Permitted Exceptions

7

 

4.5

Assumed Encumbrances

8

 

4.6

Subsequently Disclosed Exceptions

10

 

4.7

Purchaser Financing

10

 

ARTICLE V

CLOSING

10

 

5.1

Closing Date

10

 

5.2

Seller Closing Deliveries

11

 

5.3

Purchaser Closing Deliveries

12

 

5.4

Closing Prorations and Adjustments

12

 

5.5

Post Closing Adjustments

16

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

 

PURCHASER

16

 

6.1

Seller’s Representations

16

 

6.2

AS-IS

17

 

6.3

Survival of Seller’s Representations

18

 

6.4

Definition of Seller’s Knowledge

18

 

6.5

Representations and Warranties of Purchaser

19

 

ARTICLE VII

OPERATION OF THE PROPERTY

20

 

7.1

Leases and Property Contracts

20

 

7.2

General Operation of Property

20

 

7.3

Liens

20

 

7.4

Insurance

21

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

21

 

8.1

Purchaser’s Conditions to Closing

21

 

8.2

Seller’s Conditions to Closing

21

 

ARTICLE IX

BROKERAGE

22

 

9.1

Indemnity

22

 

9.2

Broker Commission

22

 

9.3

Texas Real Estate License Act

22

 

ARTICLE X

DEFAULTS AND REMEDIES

23

 

10.1

Purchaser Default

23

 

10.2

Seller Default

23

 

ARTICLE XI

RISK OF LOSS OR CASUALTY

24

 

11.1

Major Damage

24

 

11.2

Minor Damage

24

 

11.3

Closing

25

 

11.4

Repairs

25

 

ARTICLE XII

EMINENT DOMAIN

25

 

12.1

Eminent Domain

25

 

ARTICLE XIII

MISCELLANEOUS

25

 

13.1

Binding Effect of Contract

25

 

13.2

Exhibits and Schedules

26

 

13.3

Assignability

26

 

13.4

Captions

26

 

13.5

Number and Gender of Words

26

 

13.6

Notices

26

 

13.7

Governing Law and Venue

28

 

13.8

Entire Agreement

28

 

13.9

Amendments

28

 

13.10

Severability

29

 

13.11

Multiple Counterparts/Facsimile Signatures

29

 

13.12

Construction

29

 

13.13

Confidentiality

29

 

13.14

Time of the Essence

29

 

13.15

Waiver

29

 

13.16

Attorneys’ Fees

30

 

13.17

Time Zone/Time Periods

30

 

13.18

1031 Exchange

30

 

13.19

No Personal Liability of Officers, Trustees or Directors of

 

 

 

Seller’s Partners

30

 

13.20

No Exclusive Negotiations

30

 

13.21

ADA Disclosure

30

 

13.22

No Recording

31

 

13.23

Relationship of Parties

31

 

13.24

[Intentionally Omitted]

31

 

13.25

AIMCO Marks

31

 

13.26

Non-Solicitation of Employees

31

 

13.27

Survival

31

 

13.28

Multiple Purchasers

32

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

32

 

14.1

Disclosure

32

 

 

 

Exhibit A - Legal Description for the Covington Pointe
Apartments                                                  A-1

Exhibit B - Form of Special Warranty
Deed                                                                                   
B-1

Exhibit C - Form of Bill of
Sale                                                                                                      
C-1

Exhibit D - General Assignment and
Assumption                                                                            
D-1

Exhibit E - Assignment and Assumption of Leases and Security
Deposits                                         E-1

Exhibit F - Notice to Vendor Regarding Termination of
Contract                                                     F-1

Exhibit G - Tenant
Notification                                                                                                       
G-1

Exhibit H - Lead-Based Paint
Disclosure                                                                                       
H-1

Schedule 1 - Defined
Terms                                                                                                
Schedule 1

Schedule 1.1.19 - List of Excluded
Permits                                                                 
Schedule 1.1.19

Schedule 1.1.24 - List of Excluded Fixtures and Tangible Personal
Property                 Schedule 1.1.24

Schedule 3.5 - List of
Materials                                                                                        
Schedule 3.5

 


PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the 8th
day of September, 2009 (the “ Effective Date”), by and between AIMCO COVINGTON
POINTE, L.P., a Delaware limited partnership, having an address at 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 (“ Seller”), and
KENNEDY WILSON AUSTIN, INC., a Texas corporation, having a principal address at 
Arboretum Phase II, Suite 140, 9442 Capital of Texas Hwy. North, Austin, Texas
78759 (“ Purchaser”).

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.        Seller owns the real estate located in Dallas County, Texas, as more
particularly described in Exhibit A attached hereto and made a part hereof, and
the improvements thereon, commonly known as Covington Pointe.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.


ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.


ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1.             PURCHASE AND SALE.

  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, all in accordance with the terms
and conditions set forth in this Contract.


2.2.             PURCHASE PRICE AND DEPOSIT.

  The total purchase price (“ Purchase Price”) for the Property shall be an
amount equal to $9,500,000.00, payable by Purchaser, as follows:


2.2.1.      WITHIN 2 BUSINESS DAYS FOLLOWING THE EFFECTIVE DATE, PURCHASER SHALL
DELIVER TO FIRST AMERICAN TITLE INSURANCE COMPANY OF NEW YORK, 633 THIRD AVENUE,
NEW YORK, NEW YORK 10017 (“ ESCROW AGENT” OR “TITLE INSURER”) AN INITIAL DEPOSIT
(THE “ INITIAL DEPOSIT”) OF $95,000.00 BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS (“ GOOD FUNDS”). 


2.2.2.      ON OR BEFORE THE DAY THAT THE FEASIBILITY PERIOD EXPIRES, PURCHASER
SHALL DELIVER TO ESCROW AGENT AN ADDITIONAL DEPOSIT (THE “ ADDITIONAL DEPOSIT”)
OF $95,000.00 BY WIRE TRANSFER OF GOOD FUNDS. 


2.2.3.      AT THE CLOSING, SUBJECT TO THE OCCURRENCE OF THE LOAN ASSUMPTION AND
RELEASE, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE IN THE
AMOUNT OF THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTE, TOGETHER WITH ALL
ACCRUED BUT UNPAID INTEREST (IF ANY) THEREON, AS OF THE CLOSING DATE (THE “ LOAN
BALANCE”).


2.2.4.      THE BALANCE OF THE PURCHASE PRICE FOR THE PROPERTY SHALL BE PAID TO
AND RECEIVED BY ESCROW AGENT BY WIRE TRANSFER OF GOOD FUNDS NO LATER THAN 10:00
A.M. ON THE CLOSING DATE.


2.2.5.      SELLER AND PURCHASER AGREE THAT THE AMOUNT OF $100.00 (THE “
INDEPENDENT CONTRACT CONSIDERATION”) OF THE DEPOSIT HAS BEEN PAID BY PURCHASER
TO SELLER CONCURRENTLY WITH THE DEPOSIT INTO ESCROW OF THE INITIAL DEPOSIT, AS
CONSIDERATION FOR SELLERS’ EXECUTION AND DELIVERY OF THIS CONTRACT AND FOR
PURCHASER’S RIGHTS OF REVIEW, INSPECTION AND TERMINATION PROVIDED IN ARTICLE III
HEREOF.  THE INDEPENDENT CONTRACT CONSIDERATION IS INDEPENDENT OF ANY OTHER
CONSIDERATION OR PAYMENT PROVIDED FOR IN THIS CONTRACT AND, NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, IS NON-REFUNDABLE IN ALL EVENTS WHATSOEVER.


2.3.             ESCROW PROVISIONS REGARDING DEPOSIT.


2.3.1.      ESCROW AGENT SHALL HOLD THE DEPOSIT AND MAKE DELIVERY OF THE DEPOSIT
TO THE PARTY ENTITLED THERETO UNDER THE TERMS OF THIS CONTRACT.  ESCROW AGENT
SHALL INVEST THE DEPOSIT IN SUCH SHORT-TERM, HIGH-GRADE SECURITIES,
INTEREST-BEARING BANK ACCOUNTS, MONEY MARKET FUNDS OR ACCOUNTS, BANK
CERTIFICATES OF DEPOSIT OR BANK REPURCHASE CONTRACTS AS ESCROW AGENT, IN ITS
DISCRETION, DEEMS SUITABLE, AND ALL INTEREST AND INCOME THEREON SHALL BECOME
PART OF THE DEPOSIT AND SHALL BE REMITTED TO THE PARTY ENTITLED TO THE DEPOSIT
PURSUANT TO THIS CONTRACT.


2.3.2.      ESCROW AGENT SHALL HOLD THE DEPOSIT UNTIL THE EARLIER OCCURRENCE OF
(I) THE CLOSING DATE, AT WHICH TIME THE DEPOSIT SHALL BE APPLIED AGAINST THE
PURCHASE PRICE, OR RELEASED TO SELLER PURSUANT TO SECTION 10.1, OR (II) THE DATE
ON WHICH ESCROW AGENT SHALL BE AUTHORIZED TO DISBURSE THE DEPOSIT AS SET FORTH
IN SECTION 2.3.3.  THE TAX IDENTIFICATION NUMBERS OF THE PARTIES SHALL BE
FURNISHED TO ESCROW AGENT UPON REQUEST.


2.3.3.      IF PRIOR TO THE CLOSING DATE EITHER PARTY MAKES A WRITTEN DEMAND
UPON ESCROW AGENT FOR PAYMENT OF THE DEPOSIT, ESCROW AGENT SHALL GIVE WRITTEN
NOTICE TO THE OTHER PARTY OF SUCH DEMAND.  IF ESCROW AGENT DOES NOT RECEIVE A
WRITTEN OBJECTION FROM THE OTHER PARTY TO THE PROPOSED PAYMENT WITHIN 5 BUSINESS
DAYS AFTER THE GIVING OF SUCH NOTICE, ESCROW AGENT IS HEREBY AUTHORIZED TO MAKE
SUCH PAYMENT.  IF ESCROW AGENT DOES RECEIVE SUCH WRITTEN OBJECTION WITHIN SUCH
5-BUSINESS DAY PERIOD, ESCROW AGENT SHALL CONTINUE TO HOLD SUCH AMOUNT UNTIL
OTHERWISE DIRECTED BY WRITTEN INSTRUCTIONS FROM THE PARTIES TO THIS CONTRACT OR
A FINAL JUDGMENT OR ARBITRATOR’S DECISION.  HOWEVER, ESCROW AGENT SHALL HAVE THE
RIGHT AT ANY TIME TO DELIVER THE DEPOSIT AND INTEREST THEREON, IF ANY, WITH A
COURT OF COMPETENT JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS LOCATED. 
ESCROW AGENT SHALL GIVE WRITTEN NOTICE OF SUCH DEPOSIT TO SELLER AND PURCHASER. 
UPON SUCH DEPOSIT, ESCROW AGENT SHALL BE RELIEVED AND DISCHARGED OF ALL FURTHER
OBLIGATIONS AND RESPONSIBILITIES HEREUNDER.  ANY RETURN OF THE DEPOSIT TO
PURCHASER PROVIDED FOR IN THIS CONTRACT SHALL BE SUBJECT TO PURCHASER’S
OBLIGATIONS SET FORTH IN SECTION 3.5.2.


2.3.4.      THE PARTIES ACKNOWLEDGE THAT ESCROW AGENT IS ACTING SOLELY AS A
STAKEHOLDER AT THEIR REQUEST AND FOR THEIR CONVENIENCE, AND THAT ESCROW AGENT
SHALL NOT BE DEEMED TO BE THE AGENT OF EITHER OF THE PARTIES FOR ANY ACT OR
OMISSION ON ITS PART UNLESS TAKEN OR SUFFERED IN BAD FAITH IN WILLFUL DISREGARD
OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE.  SELLER AND PURCHASER JOINTLY
AND SEVERALLY SHALL INDEMNIFY AND HOLD ESCROW AGENT HARMLESS FROM AND AGAINST
ALL COSTS, CLAIMS AND EXPENSES, INCLUDING REASONABLE ATTORNEY’S FEES, INCURRED
IN CONNECTION WITH THE PERFORMANCE OF ESCROW AGENT’S DUTIES HEREUNDER, EXCEPT
WITH RESPECT TO ACTIONS OR OMISSIONS TAKEN OR SUFFERED BY ESCROW AGENT IN BAD
FAITH, IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE ON
THE PART OF THE ESCROW AGENT.


2.3.5.      THE PARTIES SHALL DELIVER TO ESCROW AGENT AN EXECUTED COPY OF THIS
CONTRACT.  ESCROW AGENT SHALL EXECUTE THE SIGNATURE PAGE FOR ESCROW AGENT
ATTACHED HERETO WHICH SHALL CONFIRM ESCROW AGENT’S AGREEMENT TO COMPLY WITH THE
TERMS OF SELLER’S CLOSING INSTRUCTION LETTER DELIVERED AT CLOSING AND THE
PROVISIONS OF THIS SECTION 2.3.


2.3.6.      ESCROW AGENT, AS THE PERSON RESPONSIBLE FOR CLOSING THE TRANSACTION
WITHIN THE MEANING OF SECTION 6045(E)(2)(A) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “ CODE”), SHALL FILE ALL NECESSARY INFORMATION, REPORTS,
RETURNS, AND STATEMENTS REGARDING THE TRANSACTION REQUIRED BY THE CODE
INCLUDING, BUT NOT LIMITED TO, THE TAX REPORTS REQUIRED PURSUANT TO SECTION 6045
OF THE CODE.  FURTHER, ESCROW AGENT AGREES TO INDEMNIFY AND HOLD PURCHASER,
SELLER, AND THEIR RESPECTIVE ATTORNEYS AND BROKERS HARMLESS FROM AND AGAINST ANY
LOSSES RESULTING FROM ESCROW AGENT’S FAILURE TO FILE THE REPORTS ESCROW AGENT IS
REQUIRED TO FILE PURSUANT TO THIS SECTION.


ARTICLE III
FEASIBILITY PERIOD


3.1.             FEASIBILITY PERIOD.

  Subject to the terms of Sections 3.3 and 3.4 and the rights of Tenants under
the Leases, from the Effective Date to and including the date which is 30 days
after the Effective Date (the “ Feasibility Period”), Purchaser, and its agents,
contractors, engineers, surveyors, attorneys, and employees (collectively, “
Consultants”) shall, at no cost or expense to Seller, have the right from time
to time to enter onto the Property to conduct and make any and all customary
studies, tests, examinations, inquiries, inspections and investigations  of or
concerning the Property, review the Materials and otherwise confirm any and all
matters which Purchaser may reasonably desire to confirm with respect to the
Property and Purchaser’s intended use thereof (collectively, the “
Inspections”).


3.2.             EXPIRATION OF FEASIBILITY PERIOD.

  If any of the matters in Section 3.1 or any other title or survey matters are
unsatisfactory to Purchaser for any reason, or for no reason whatsoever, in
Purchaser’s sole and absolute discretion, then Purchaser shall have the right to
terminate this Contract by giving written notice to that effect to Seller and
Escrow Agent no later than 5:00 p.m. on or before the date of expiration of the
Feasibility Period.  If Purchaser provides such notice, this Contract shall
terminate and be of no further force and effect subject to and except for the
Survival Provisions, and Escrow Agent shall return the Initial Deposit to
Purchaser.  If Purchaser fails to provide Seller with written notice of
termination prior to the expiration of the Feasibility Period, Purchaser’s right
to terminate under this Section 3.2 shall be permanently waived and this
Contract shall remain in full force and effect, the Deposit shall be
non-refundable, and Purchaser’s obligation to purchase the Property shall be
conditional only as provided in Section 8.1.


3.3.             CONDUCT OF INVESTIGATION.

  Purchaser shall not permit any mechanics’ or materialmen’s liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give reasonable
advanced notice to Seller prior to any entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property.  Purchaser shall take all reasonable actions and implement all
protections necessary to ensure that all actions taken in connection with the
Inspections, and all equipment, materials and substances generated, used or
brought onto the Property pose no material threat to the safety of persons,
property or the environment. 


3.4.             PURCHASER INDEMNIFICATION.


3.4.1.      PURCHASER SHALL INDEMNIFY, HOLD HARMLESS AND, IF REQUESTED BY SELLER
(IN SELLER’S SOLE DISCRETION), DEFEND (WITH COUNSEL APPROVED BY SELLER) SELLER,
TOGETHER WITH SELLER’S AFFILIATES, PARENT AND SUBSIDIARY ENTITIES, SUCCESSORS,
ASSIGNS, PARTNERS, MANAGERS, MEMBERS, EMPLOYEES, OFFICERS, DIRECTORS, TRUSTEES,
SHAREHOLDERS, COUNSEL, REPRESENTATIVES, AGENTS, PROPERTY MANAGER, REGIONAL
PROPERTY MANAGER, AND AIMCO (COLLECTIVELY, INCLUDING SELLER, “ SELLER’S
INDEMNIFIED PARTIES”), FROM AND AGAINST ANY AND ALL DAMAGES, MECHANICS’ LIENS,
MATERIALMEN’S LIENS, LIABILITIES, PENALTIES, INTEREST, LOSSES, DEMANDS, ACTIONS,
CAUSES OF ACTION, CLAIMS, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES, INCLUDING THE COST OF IN-HOUSE COUNSEL AND APPEALS) (COLLECTIVELY, “
LOSSES”) ARISING FROM OR RELATED TO PURCHASER’S OR ITS CONSULTANTS’ ENTRY ONTO
THE PROPERTY, AND ANY INSPECTIONS OR OTHER ACTS BY PURCHASER OR PURCHASER’S
CONSULTANTS WITH RESPECT TO THE PROPERTY DURING THE FEASIBILITY PERIOD OR
OTHERWISE.


3.4.2.      NOTWITHSTANDING ANYTHING IN THIS CONTRACT TO THE CONTRARY, PURCHASER
SHALL NOT BE PERMITTED TO PERFORM ANY INVASIVE TESTS ON THE PROPERTY WITHOUT
SELLER’S PRIOR WRITTEN CONSENT, WHICH CONSENT MAY BE WITHHELD IN SELLER’S SOLE
DISCRETION.  FURTHER, SELLER SHALL HAVE THE RIGHT, WITHOUT LIMITATION, TO
DISAPPROVE ANY AND ALL ENTRIES, SURVEYS, TESTS (INCLUDING, WITHOUT LIMITATION, A
PHASE II ENVIRONMENTAL STUDY OF THE PROPERTY), INVESTIGATIONS AND OTHER MATTERS
THAT IN SELLER’S REASONABLE JUDGMENT COULD RESULT IN ANY INJURY TO THE PROPERTY
OR BREACH OF ANY CONTRACT, OR EXPOSE SELLER TO ANY LOSSES OR VIOLATION OF
APPLICABLE LAW, OR OTHERWISE ADVERSELY AFFECT THE PROPERTY OR SELLER’S INTEREST
THEREIN.  PURCHASER SHALL USE REASONABLE EFFORTS TO MINIMIZE DISRUPTION TO
TENANTS IN CONNECTION WITH PURCHASER’S OR ITS CONSULTANTS’ ACTIVITIES PURSUANT
TO THIS SECTION.  NO CONSENT BY SELLER TO ANY SUCH ACTIVITY SHALL BE DEEMED TO
CONSTITUTE A WAIVER BY SELLER OR ASSUMPTION OF LIABILITY OR RISK BY SELLER. 
PURCHASER HEREBY AGREES TO RESTORE, AT PURCHASER’S SOLE COST AND EXPENSE, THE
PROPERTY TO THE SAME CONDITION EXISTING IMMEDIATELY PRIOR TO PURCHASER’S
EXERCISE OF ITS RIGHTS PURSUANT TO THIS ARTICLE III.  PURCHASER SHALL MAINTAIN
AND CAUSE ITS THIRD PARTY CONSULTANTS TO MAINTAIN (A) CASUALTY INSURANCE AND
COMMERCIAL GENERAL LIABILITY INSURANCE WITH COVERAGES OF NOT LESS THAN
$1,000,000.00 FOR INJURY OR DEATH TO ANY ONE PERSON AND $3,000,000.00 FOR INJURY
OR DEATH TO MORE THAN ONE PERSON AND $1,000,000.00 WITH RESPECT TO PROPERTY
DAMAGE, AND (B) WORKER’S COMPENSATION INSURANCE FOR ALL OF THEIR RESPECTIVE
EMPLOYEES IN ACCORDANCE WITH THE LAW OF THE STATE IN WHICH THE PROPERTY IS
LOCATED.  PURCHASER SHALL DELIVER PROOF OF THE INSURANCE COVERAGE REQUIRED
PURSUANT TO THIS SECTION 3.4.2 TO SELLER (IN THE FORM OF A CERTIFICATE OF
INSURANCE) PRIOR TO THE EARLIER TO OCCUR OF (I) PURCHASER’S OR PURCHASER’S
CONSULTANTS’ ENTRY ONTO THE PROPERTY, OR (II) THE EXPIRATION OF 5 DAYS AFTER THE
EFFECTIVE DATE. 


3.5.             PROPERTY MATERIALS .


3.5.1.      WITHIN 5 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE EXTENT
THE SAME EXIST AND ARE IN SELLER’S POSSESSION OR REASONABLE CONTROL (SUBJECT TO
SECTION 3.5.2), SELLER AGREES TO MAKE THE DOCUMENTS SET FORTH ON SCHEDULE 3.5
(TOGETHER WITH ANY OTHER DOCUMENTS OR INFORMATION PROVIDED BY SELLER OR ITS
AGENTS TO PURCHASER WITH RESPECT TO THE PROPERTY, THE “ MATERIALS”) AVAILABLE AT
THE PROPERTY FOR REVIEW AND COPYING BY PURCHASER AT PURCHASER’S SOLE COST AND
EXPENSE.  IN THE ALTERNATIVE, AT SELLER’S OPTION AND WITHIN THE FOREGOING TIME
PERIOD, SELLER MAY DELIVER SOME OR ALL OF THE MATERIALS TO PURCHASER, OR MAKE
THE SAME AVAILABLE TO PURCHASER ON A SECURE WEB SITE (PURCHASER AGREES THAT ANY
ITEM TO BE DELIVERED BY SELLER UNDER THIS CONTRACT SHALL BE DEEMED DELIVERED TO
THE EXTENT AVAILABLE TO PURCHASER ON SUCH SECURED WEB SITE).  SELLER HAS
RECEIVED PURCHASER’S REQUESTED DUE DILIGENCE LIST AND AGREES TO PROVIDE TO
PURCHASER, IN THE MANNER SET FORTH IN THE FIRST SENTENCE OF THIS SECTION 3.5.1,
COPIES OF THE ITEMS SET FORTH THEREON TO THE EXTENT THE SAME ARE IN SELLER’S
POSSESSION.  TO THE EXTENT THAT PURCHASER DETERMINES THAT ANY OF THE MATERIALS
HAVE NOT BEEN MADE AVAILABLE OR DELIVERED TO PURCHASER PURSUANT TO THIS SECTION
3.5.1, PURCHASER SHALL NOTIFY SELLER AND SELLER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO DELIVER THE SAME TO PURCHASER WITHIN 5 BUSINESS DAYS AFTER
SUCH NOTIFICATION IS RECEIVED BY SELLER; PROVIDED, HOWEVER, THAT UNDER NO
CIRCUMSTANCES WILL THE FEASIBILITY PERIOD BE EXTENDED AND PURCHASER’S SOLE
REMEDY WILL BE TO TERMINATE THIS CONTRACT PURSUANT TO SECTION 3.2.


3.5.2.      IN PROVIDING THE MATERIALS TO PURCHASER, OTHER THAN SELLER’S
REPRESENTATIONS, SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS, WRITTEN,
ORAL, STATUTORY, OR IMPLIED, AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE
HEREBY EXPRESSLY EXCLUDED AND DISCLAIMED.  ALL MATERIALS ARE PROVIDED FOR
INFORMATIONAL PURPOSES ONLY AND, TOGETHER WITH ALL THIRD-PARTY REPORTS, SHALL BE
RETURNED BY PURCHASER TO SELLER (OR THE DESTRUCTION THEREOF SHALL BE CERTIFIED
IN WRITING BY PURCHASER TO SELLER) AS A CONDITION TO RETURN OF THE DEPOSIT TO
PURCHASER IF THIS CONTRACT IS TERMINATED FOR ANY REASON.  EXCEPT AS SET FORTH IN
SECTION 6.1.12, AND RECOGNIZING THAT THE MATERIALS DELIVERED OR MADE AVAILABLE
BY SELLER PURSUANT TO THIS CONTRACT MAY NOT BE COMPLETE OR CONSTITUTE ALL OF
SUCH DOCUMENTS WHICH ARE IN SELLER’S POSSESSION OR CONTROL, BUT ARE THOSE THAT
ARE READILY AND REASONABLY AVAILABLE TO SELLER, PURCHASER SHALL NOT IN ANY WAY
BE ENTITLED TO RELY UPON THE COMPLETENESS OR ACCURACY OF THE MATERIALS AND WILL
INSTEAD IN ALL INSTANCES RELY EXCLUSIVELY ON ITS OWN INSPECTIONS AND CONSULTANTS
WITH RESPECT TO ALL MATTERS WHICH IT DEEMS RELEVANT TO ITS DECISION TO ACQUIRE,
OWN AND OPERATE THE PROPERTY.


3.5.3.      IN ADDITION TO THE ITEMS SET FORTH ON SCHEDULE 3.5, NO LATER THAN 5
BUSINESS DAYS AFTER THE EFFECTIVE DATE, SELLER SHALL DELIVER TO PURCHASER (OR
OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED UNDER SECTION 3.5.1) THE MOST
RECENT RENT ROLL FOR THE PROPERTY, WHICH RENT ROLL IS THAT WHICH SELLER USES IN
THE ORDINARY COURSE OF OPERATING THE PROPERTY (THE “ RENT ROLL”).  SELLER MAKES
NO REPRESENTATIONS OR WARRANTIES REGARDING THE RENT ROLL OTHER THAN THE EXPRESS
REPRESENTATION SET FORTH IN SECTION 6.1.5. 


3.5.4.       IN ADDITION TO THE ITEMS SET FORTH ON SCHEDULE 3.5, NO LATER THAN 5
BUSINESS DAYS AFTER THE EFFECTIVE DATE, SELLER SHALL DELIVER TO PURCHASER (OR
OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED UNDER SECTION 3.5.1) A LIST OF
ALL CURRENT PROPERTY CONTRACTS (THE “PROPERTY CONTRACTS LIST”).  SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES REGARDING THE PROPERTY CONTRACTS LIST OTHER THAN
THE EXPRESS REPRESENTATIONS SET FORTH IN SECTION 6.1.6.


3.6.             PROPERTY CONTRACTS.

  On or before the expiration of the Feasibility Period, Purchaser may deliver
written notice to Seller (the “ Property Contracts Notice”) specifying any
Property Contracts which Purchaser desires to terminate at the Closing (the “
Terminated Contracts”); provided that (a) the effective date of such termination
on or after Closing shall be subject to the express terms of such Terminated
Contracts, (b) if any such Property Contract cannot by its terms be terminated
at Closing, it shall be assumed by Purchaser and not be a Terminated Contract,
and (c) to the extent that any such Terminated Contract requires payment of a
penalty, premium, or damages, including liquidated damages, for cancellation,
Purchaser shall be solely responsible for the payment of any such cancellation
fees, penalties or damages, including liquidated damages.  If Purchaser fails to
deliver the Property Contracts Notice on or before the expiration of the
Feasibility Period, there shall be no Terminated Contracts and Purchaser shall
assume all Property Contracts at the Closing.  If Purchaser delivers the
Property Contracts Notice to Seller on or before the expiration of the
Feasibility Period, then simultaneously therewith, Purchaser shall deliver to
Seller a vendor termination notice (in the form attached hereto as Exhibit F)
for each Terminated Contract informing the vendor(s) of the termination of such
Terminated Contract as of the Closing Date (subject to any delay in the
effectiveness of such termination pursuant to the express terms of each
applicable Terminated Contract) (the “ Vendor Terminations”).  Seller shall sign
the Vendor Terminations prepared by Purchaser, and deliver them to all
applicable vendors.  To the extent that any Property Contract to be assigned to
Purchaser requires vendor consent, then, prior to the Closing, Purchaser may
attempt to obtain from each applicable vendor a consent (each a “ Required
Assignment Consent”) to such assignment.  Purchaser shall indemnify, hold
harmless and, if requested by Seller (in Seller’s sole discretion), defend (with
counsel approved by Seller) Seller’s Indemnified Parties from and against any
and all Losses arising from or related to Purchaser’s failure to obtain any
Required Assignment Consent.


ARTICLE IV
TITLE


4.1.             TITLE DOCUMENTS.

  Within 10 days after the Effective Date, Seller shall cause to be delivered to
Purchaser a standard form commitment or preliminary title report (“ Title
Commitment”) to provide an owner’s title insurance policy for the Property,
using the most recent standard form provided by the Texas State Department of
Insurance in accordance with the Texas Title Act for use in writing title
insurance in Texas, in an amount equal to the Purchase Price (the “ Title
Policy”), together with copies of all instruments identified as exceptions
therein (together with the Title Commitment, referred to herein as the “ Title
Documents”).  Seller shall be responsible only for payment of the basic premium
for the Title Policy.  Purchaser shall be solely responsible for payment of all
other costs relating to procurement of the Title Commitment, the Title Policy,
and any requested endorsements. 


4.2.             SURVEY.

  Subject to Section 3.5.2, within 3 Business Days after the Effective Date,
Seller shall deliver to Purchaser or make available at the Property any existing
survey of the Property (the “ Existing Survey”).  Purchaser may, at its sole
cost and expense, order a new or updated survey of the Property either before or
after the Effective Date (such new or updated survey, together with the Existing
Survey, is referred to herein as the “ Survey”). 


4.3.             OBJECTION AND RESPONSE PROCESS.

  On or before the date which is 20 days after the Effective Date (the “
Objection Deadline”), Purchaser shall give written notice (the “Objection
Notice”) to the attorneys for Seller of any matter set forth in the Title
Documents or the Survey to which Purchaser objects (the “ Objections”).  If
Purchaser fails to tender an Objection Notice on or before the Objection
Deadline, Purchaser shall be deemed to have approved and irrevocably waived any
objections to any matters covered by the Title Documents and the Survey.  On or
before 25 days after the Effective Date (the “ Response Deadline”), Seller may,
in Seller’s sole discretion, give Purchaser notice (the “ Response Notice”) of
those Objections which Seller is willing to cure, if any.  Seller shall be
entitled to reasonable adjournments of the Closing Date to cure the Objections. 
If Seller fails to deliver a Response Notice by the Response Deadline, Seller
shall be deemed to have elected not to cure or otherwise resolve any matter set
forth in the Objection Notice.  If Purchaser is dissatisfied with the Response
Notice or the lack of Response Notice, Purchaser may, as its exclusive remedy,
exercise its right to terminate this Contract prior to the expiration of the
Feasibility Period in accordance with the provisions of Section 3.2.  If
Purchaser fails to timely exercise such right, Purchaser shall be deemed to
accept the Title Documents and Survey with resolution, if any, of the Objections
set forth in the Response Notice (or if no Response Notice is tendered, without
any resolution of the Objections) and without any reduction or abatement of the
Purchase Price.


4.4.             PERMITTED EXCEPTIONS.

  The Deed delivered pursuant to this Contract shall be subject to the
following, all of which shall be deemed “ Permitted Exceptions”:


4.4.1.      ALL MATTERS SHOWN IN THE TITLE DOCUMENTS AND THE SURVEY, OTHER THAN
(A) THOSE OBJECTIONS, IF ANY, WHICH SELLER HAS AGREED TO CURE PURSUANT TO THE
RESPONSE NOTICE UNDER SECTION 4.3, (B) MECHANICS’ LIENS AND TAXES DUE AND
PAYABLE WITH RESPECT TO THE PERIOD PRECEDING CLOSING, (C) THE STANDARD EXCEPTION
REGARDING THE RIGHTS OF PARTIES IN POSSESSION, WHICH SHALL BE LIMITED TO THOSE
PARTIES IN POSSESSION PURSUANT TO THE LEASES, AND (D) THE STANDARD EXCEPTION
PERTAINING TO TAXES, WHICH SHALL BE LIMITED TO TAXES AND ASSESSMENTS PAYABLE IN
THE YEAR IN WHICH THE CLOSING OCCURS AND SUBSEQUENT TAXES AND ASSESSMENTS;


4.4.2.      ALL LEASES AS TENANTS ONLY;


4.4.3.      THE ASSUMED ENCUMBRANCES;


4.4.4.      APPLICABLE ZONING AND GOVERNMENTAL REGULATIONS AND ORDINANCES;


4.4.5.      ANY DEFECTS IN OR OBJECTIONS TO TITLE TO THE PROPERTY, OR TITLE
EXCEPTIONS OR ENCUMBRANCES, ARISING BY, THROUGH OR UNDER PURCHASER; AND


4.4.6.      THE TERMS AND CONDITIONS OF THIS CONTRACT.


4.5.             ASSUMED ENCUMBRANCES.


4.5.1.      PURCHASER RECOGNIZES AND AGREES THAT, IN CONNECTION WITH TWO LOANS
(TOGETHER, THE “ LOAN”) MADE TO SELLER BY FANNIE MAE (AS ASSIGNEE OF KEYCORP
REAL ESTATE CAPITAL MARKETS, INC.) (THE “ LENDER”), THE PROPERTY PRESENTLY IS
ENCUMBERED BY (A) A MULTIFAMILY DEED OF TRUST ASSIGNMENT OF RENTS AND SECURITY
AGREEMENT AND FIXTURE FILING DATED JUNE 26, 2003 AND RECORDED JUNE 27, 2003, AND
(B) A MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT AND
FIXTURE FILING DATED MARCH 31, 2009 AND RECORDED APRIL 1, 2009 ((A) AND (B)
TOGETHER, THE “ ASSUMED DEED OF TRUST”) AND CERTAIN OTHER SECURITY AND RELATED
DOCUMENTS IN CONNECTION WITH THE LOAN (COLLECTIVELY, THE “ ASSUMED
ENCUMBRANCES”).  THE LOAN IS EVIDENCED BY (X) THAT CERTAIN PROMISSORY NOTE DATED
JUNE 26, 2003 IN THE STATED PRINCIPAL AMOUNT OF $6,000,000.00, AND (Y) THAT
CERTAIN PROMISSORY NOTE DATED MAR“ NOTE,” AND TOGETHER WITH THE ASSUMED DEED OF
TRUST, THE ASSUMED ENCUMBRANCES AND ANY OTHER DOCUMENTS EXECUTED BY SELLER IN
CONNECTION WITH THE LOAN, THE “ ASSUMED LOAN DOCUMENTS”), EXECUTED BY SELLER AND
PAYABLE TO THE ORDER OF THE LENDER.  PRIOR TO THE EFFECTIVE DATE, SELLER MADE
AVAILABLE TO PURCHASER (IN THE SAME MANNER IN WHICH SELLER IS PERMITTED TO MAKE
THE MATERIALS AVAILABLE TO PURCHASER UNDER SECTION 3.5.1) COPIES OF THE ASSUMED
LOAN DOCUMENTS WHICH ARE IN SELLER’S POSSESSION OR REASONABLE CONTROL (SUBJECT
TO SECTION 3.5.2).


4.5.2.      PURCHASER AGREES THAT, AT THE CLOSING, (A) PURCHASER SHALL ASSUME
SELLER’S OBLIGATIONS UNDER THE NOTE AND ALL OF THE OTHER ASSUMED LOAN DOCUMENTS
AND ACCEPT TITLE TO THE PROPERTY SUBJECT TO THE DEED OF TRUST AND THE ASSUMED
ENCUMBRANCES, AND (B) THE LENDER SHALL RELEASE SELLER, AS WELL AS ANY GUARANTORS
AND OTHER OBLIGATED PARTIES UNDER THE ASSUMED LOAN DOCUMENTS, FROM ALL
OBLIGATIONS UNDER THE ASSUMED LOAN DOCUMENTS (AND ANY RELATED GUARANTEES OR
LETTERS OF CREDIT), INCLUDING, WITHOUT LIMITATION, ANY OBLIGATION TO MAKE
PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE NOTE (COLLECTIVELY, THE FOREGOING
(A) AND (B) REFERRED TO HEREIN AS THE “ LOAN ASSUMPTION AND RELEASE”). 
PURCHASER ACKNOWLEDGES AND AGREES THAT (X) CERTAIN OF THE PROVISIONS OF THE
ASSUMED LOAN DOCUMENTS MAY HAVE BEEN NEGOTIATED FOR THE EXCLUSIVE BENEFIT OF
SELLER, AIMCO OR THEIR RESPECTIVE AFFILIATES (THE “ SPECIFIC AIMCO PROVISIONS”),
AND (Y) UNLESS LENDER OTHERWISE AGREES IN LENDER’S SOLE AND ARBITRARY
DISCRETION, PURCHASER WILL NOT BE PERMITTED TO ASSUME THE BENEFIT OF THE
SPECIFIC AIMCO PROVISIONS AND THE SAME SHALL BE OF NO FURTHER FORCE OR EFFECT
FROM AND AFTER THE CLOSING DATE.


4.5.3.      PURCHASER FURTHER ACKNOWLEDGES THAT THE ASSUMED LOAN DOCUMENTS
REQUIRE THE SATISFACTION BY PURCHASER OF CERTAIN REQUIREMENTS AS SET FORTH
THEREIN TO ALLOW FOR THE LOAN ASSUMPTION AND RELEASE.  ACCORDINGLY, PURCHASER,
AT ITS SOLE COST AND EXPENSE AND WITHIN 15 DAYS AFTER THE EFFECTIVE DATE (THE “
LOAN ASSUMPTION APPLICATION SUBMITTAL DEADLINE”), SHALL SATISFY THE REQUIREMENTS
SET FORTH IN THE ASSUMED LOAN DOCUMENTS TO ALLOW FOR THE LOAN ASSUMPTION AND
RELEASE, INCLUDING, WITHOUT LIMITATION, SUBMITTING A COMPLETE APPLICATION TO
LENDER FOR ASSUMPTION OF THE LOAN TOGETHER WITH ALL DOCUMENTS AND INFORMATION
REQUIRED IN CONNECTION THEREWITH (THE “ LOAN ASSUMPTION APPLICATION”). 
PURCHASER AGREES TO PROVIDE SELLER WITH A COPY OF THE LOAN ASSUMPTION
APPLICATION CONTEMPORANEOUSLY WITH DELIVERY THEREOF TO LENDER.  PURCHASER
ACKNOWLEDGES AND AGREES THAT PURCHASER IS SOLELY RESPONSIBLE FOR THE PREPARATION
AND SUBMITTAL OF THE LOAN ASSUMPTION APPLICATION, INCLUDING THE COLLECTION OF
ALL MATERIALS, DOCUMENTS, CERTIFICATES, FINANCIALS, SIGNATURES, AND OTHER ITEMS
REQUIRED TO BE SUBMITTED TO LENDER IN CONNECTION WITH THE LOAN ASSUMPTION
APPLICATION.


4.5.4.      PURCHASER SHALL COMPLY WITH LENDER’S ASSUMPTION GUIDELINES IN
CONNECTION WITH THE LOAN ASSUMPTION AND RELEASE.  PURCHASER SHALL BE RESPONSIBLE
AT ITS SOLE COST AND EXPENSE FOR CORRECTING AND RE-SUBMITTING ANY DEFICIENCIES
NOTED BY LENDER IN CONNECTION WITH THE LOAN ASSUMPTION APPLICATION NO LATER THAN
3 BUSINESS DAYS AFTER NOTIFICATION FROM LENDER OF SUCH DEFICIENCY.  PURCHASER
ALSO SHALL PROVIDE SELLER WITH A COPY OF ANY CORRESPONDENCE FROM LENDER WITH
RESPECT TO THE LOAN ASSUMPTION APPLICATION NO LATER THAN 3 BUSINESS DAYS AFTER
RECEIPT OF SUCH CORRESPONDENCE FROM LENDER.  PURCHASER ACKNOWLEDGES THAT
LENDER’S ASSUMPTION GUIDELINES MAY NOT BE CONSISTENT WITH THE PROVISIONS OF THE
ASSUMED LOAN DOCUMENTS CONCERNING THE LOAN ASSUMPTION AND RELEASE.  PURCHASER
SHALL COORDINATE WITH THE LENDER TO COMPLY WITH THE APPROPRIATE PROVISIONS OF
BOTH THE ASSUMED LOAN DOCUMENTS AND LENDER ASSUMPTION GUIDELINES IN ORDER TO
ALLOW FOR THE LOAN ASSUMPTION AND RELEASE.


4.5.5.      PURCHASER SHALL PAY ALL FEES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL SERVICING FEES AND CHARGES, TRANSFER FEES, ASSUMPTION FEES,
TITLE FEES, ENDORSEMENT FEES, AND OTHER FEES TO RELEASE SELLER OF ALL LIABILITY
UNDER THE LOAN) IMPOSED OR CHARGED BY THE LENDER OR ITS COUNSEL (SUCH FEES AND
EXPENSES COLLECTIVELY BEING REFERRED TO AS THE “ LENDER FEES”), IN CONNECTION
WITH THE LOAN ASSUMPTION APPLICATION AND THE LOAN ASSUMPTION AND RELEASE.


4.5.6.      ADDITIONALLY, PURCHASER SHALL BE RESPONSIBLE FOR (A) REPLACING (AND
INCREASING TO THE EXTENT REQUIRED BY LENDER) ALL RESERVES, IMPOUNDS AND OTHER
ACCOUNTS REQUIRED TO BE MAINTAINED IN CONNECTION WITH THE LOAN, AND (B) FUNDING
ANY ADDITIONAL RESERVES, IMPOUNDS OR ACCOUNTS REQUIRED BY LENDER TO BE
MAINTAINED BY PURCHASER IN CONNECTION WITH THE LOAN AFTER THE LOAN ASSUMPTION
AND RELEASE (THE FOREGOING AMOUNTS IN (A) AND (B) COLLECTIVELY REFERRED TO
HEREIN AS THE “ REQUIRED LOAN FUND AMOUNTS”).  ANY EXISTING RESERVES, IMPOUNDS
AND OTHER ACCOUNTS REQUIRED TO BE REPLACED BY PURCHASER PURSUANT TO THE
FOREGOING SENTENCE SHALL BE RELEASED IN GOOD FUNDS TO SELLER AT THE CLOSING.


4.5.7.      PURCHASER AGREES PROMPTLY TO DELIVER TO THE LENDER ALL DOCUMENTS AND
INFORMATION REQUIRED BY THE ASSUMED LOAN DOCUMENTS, AND SUCH OTHER INFORMATION
OR DOCUMENTATION AS THE LENDER REASONABLY MAY REQUEST, INCLUDING, WITHOUT
LIMITATION, FINANCIAL STATEMENTS, INCOME TAX RETURNS AND OTHER FINANCIAL
INFORMATION FOR PURCHASER AND ANY REQUIRED GUARANTOR.  SELLER AGREES THAT IT
WILL COOPERATE WITH PURCHASER AND LENDER, AT NO COST OR EXPENSE TO SELLER, IN
CONNECTION WITH PURCHASER’S APPLICATION TO LENDER FOR APPROVAL OF THE LOAN
ASSUMPTION AND RELEASE AND SUBSEQUENT CONSUMMATION OF THE LOAN ASSUMPTION AND
RELEASE AT CLOSING.


4.5.8.      NO LATER THAN 10 DAYS AFTER THE EFFECTIVE DATE, PURCHASER SHALL
ORDER A PHASE I ENVIRONMENTAL STUDY (PREPARED BY AN ENVIRONMENTAL ENGINEER
REASONABLY ACCEPTABLE TO SELLER AND LENDER), AND COVENANTS THAT SUCH PHASE I
ENVIRONMENTAL STUDY SHALL BE DELIVERED TO SELLER AND LENDER NO LATER THAN 10
DAYS PRIOR TO THE CLOSING DATE IN CONNECTION WITH AND AS A PRECONDITION TO THE
LOAN ASSUMPTION AND RELEASE.


4.5.9.      PURCHASER SHALL BE IN DEFAULT HEREUNDER IF (I) PURCHASER FAILS TO
SUBMIT A COMPLETE LOAN ASSUMPTION APPLICATION BY THE LOAN ASSUMPTION APPLICATION
SUBMITTAL DEADLINE, OR (II) SUBJECT TO SECTION 4.5.10, PURCHASER FAILS TO OBTAIN
THE LOAN ASSUMPTION AND RELEASE PRIOR TO THE CLOSING DATE, IN EITHER OF WHICH
EVENTS SELLER MAY TERMINATE THIS CONTRACT AND THE DEPOSIT SHALL BE IMMEDIATELY
RELEASED BY THE ESCROW AGENT TO SELLER.


4.5.10.  PURCHASER SHALL HAVE UNTIL 60 DAYS AFTER THE EFFECTIVE DATE (THE “
FINANCE CONTINGENCY PERIOD”) TO OBTAIN LENDER’S BINDING APPROVAL OF THE LOAN
ASSUMPTION AND RELEASE.  IF PURCHASER DOES NOT OBTAIN FINAL APPROVAL OF THE LOAN
ASSUMPTION AND RELEASE ON TERMS REASONABLY ACCEPTABLE TO PURCHASER WITHIN THE
FINANCE CONTINGENCY PERIOD, THEN THIS CONTRACT SHALL BE DEEMED AUTOMATICALLY
TERMINATED AND OF NO FURTHER FORCE AND EFFECT (SUBJECT TO AND EXCEPT FOR THE
SURVIVAL PROVISIONS) AS OF 5:00 P.M. ON THE DATE OF EXPIRATION OF THE FINANCE
CONTINGENCY PERIOD AND ESCROW AGENT SHALL RETURN THE DEPOSIT TO PURCHASER. 


4.6.             SUBSEQUENTLY DISCLOSED EXCEPTIONS.

  If at any time after the expiration of the Feasibility Period, any update to
the Title Commitment discloses any additional item that materially adversely
affects title to the Property which was not disclosed on any version of or
update to the Title Commitment delivered to Purchaser during the Feasibility
Period (the “ New Exception”), Purchaser shall have a period of 5 days from the
date of its receipt of such update (the “ New Exception Review Period”) to
review and notify Seller in writing of Purchaser’s approval or disapproval of
the New Exception.  If Purchaser disapproves of the New Exception, Seller may,
in Seller’s sole discretion, notify Purchaser as to whether it is willing to
cure the New Exception.  If Seller elects to cure the New Exception, Seller
shall be entitled to reasonable adjournments of the Closing Date to cure the New
Exception.  If Seller fails to deliver a notice to Purchaser within 3 days after
the expiration of the New Exception Review Period, Seller shall be deemed to
have elected not to cure the New Exception.  If Purchaser is dissatisfied with
Seller’s response, or lack thereof, Purchaser may, as its exclusive remedy elect
either:  (i) to terminate this Contract, in which event the Deposit shall be
promptly returned to Purchaser or (ii) to waive the New Exception and proceed
with the transactions contemplated by this Contract, in which event Purchaser
shall be deemed to have approved the New Exception.  If Purchaser fails to
notify Seller of its election to terminate this Contract in accordance with the
foregoing sentence within 6 days after the expiration of the New Exception
Review Period, Purchaser shall be deemed to have elected to approve and
irrevocably waive any objections to the New Exception.


4.7.             PURCHASER FINANCING.

  Purchaser assumes full responsibility to obtain the funds required for
settlement, and Purchaser’s acquisition of such funds shall not be a contingency
to the Closing.


ARTICLE V
CLOSING


5.1.             CLOSING DATE.

  The Closing shall occur 30 days following the expiration of the Finance
Contingency Period (the “ Closing Date”) through an escrow with Escrow Agent,
whereby the Seller, Purchaser and their attorneys need not be physically present
at the Closing and may deliver documents by overnight air courier or other
means.  Notwithstanding the foregoing to the contrary, Seller shall have the
option, by delivering written notice to Purchaser, to extend the Closing Date to
the last Business Day of the month in which the Closing Date otherwise would
occur pursuant to the preceding sentence, in connection with the Loan Assumption
and Release.  Further, the Closing Date may be extended (i) without penalty and
at the option of Seller, to a date not later than 45 days following the Closing
Date specified in the first sentence of this paragraph above (or, if applicable,
as extended by Seller pursuant to the second sentence of this paragraph) and/or
(ii) if necessary and without action by either Seller or Purchaser,
automatically to a date not later than 30 days following the Closing Date
specified in the first sentence of this paragraph above (or if applicable, as
extended by Seller pursuant to the above) in order to finalize the drafting with
Lender and Lender’s counsel of all documents necessary or desirable to
accomplish the Loan Assumption and Release, provided such automatic extension
under subparagraph (ii) above shall be exercised as two separate 15-day
extensions. 


5.2.             SELLER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date, Seller shall deliver
to Escrow Agent, each of the following items:


5.2.1.      SPECIAL WARRANTY DEED (THE “ DEED”) IN THE FORM ATTACHED AS EXHIBIT
B TO PURCHASER, SUBJECT TO THE PERMITTED EXCEPTIONS.


5.2.2.      A BILL OF SALE IN THE FORM ATTACHED AS EXHIBIT C.


5.2.3.      A GENERAL ASSIGNMENT IN THE FORM ATTACHED AS EXHIBIT D (THE “GENERAL
ASSIGNMENT”).


5.2.4.      AN ASSIGNMENT OF LEASES AND SECURITY DEPOSITS IN THE FORM ATTACHED
AS EXHIBIT E (THE “LEASES ASSIGNMENT”).


5.2.5.      SELLER’S CLOSING STATEMENT.


5.2.6.      A TITLE AFFIDAVIT OR AN INDEMNITY FORM REASONABLY ACCEPTABLE TO
SELLER, WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD
PRE-PRINTED EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO
THE TITLE COMMITMENT.


5.2.7.      A CERTIFICATION OF SELLER’S NON-FOREIGN STATUS PURSUANT TO SECTION
1445 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


5.2.8.      RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
SELLER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.2.9.      AN UPDATED RENT ROLL EFFECTIVE AS OF A DATE NO MORE THAN 3 BUSINESS
DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT OF SUCH
UPDATED RENT ROLL SHALL IN NO EVENT EXPAND OR MODIFY THE CONDITIONS TO
PURCHASER’S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.10.  AN UPDATED PROPERTY CONTRACTS LIST EFFECTIVE AS OF A DATE NO MORE THAN
3 BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT
OF SUCH UPDATED PROPERTY CONTRACTS LIST SHALL IN NO EVENT EXPAND OR MODIFY THE
CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.11.  NOTIFICATION LETTERS TO ALL TENANTS PREPARED AND EXECUTED BY SELLER IN
THE FORM ATTACHED AS EXHIBIT G (THE “TENANT NOTIFICATION”), WHICH SHALL BE
DELIVERED TO ALL TENANTS BY SELLER.


5.3.             PURCHASER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date (except for the balance
of the Purchase Price which is to be delivered at the time specified in Section
2.2.3), Purchaser shall deliver to the Escrow Agent (for disbursement to Seller
upon the Closing) the following items:


5.3.1.      THE FULL PURCHASE PRICE (WITH CREDIT FOR THE DEPOSIT AND, IF
APPLICABLE, THE LOAN BALANCE), PLUS OR MINUS THE ADJUSTMENTS OR PRORATIONS
REQUIRED BY THIS CONTRACT.


5.3.2.      A TITLE AFFIDAVIT OR AN INDEMNITY FORM (PERTAINING TO PURCHASER’S
ACTIVITY ON THE PROPERTY PRIOR TO CLOSING), REASONABLY ACCEPTABLE TO PURCHASER,
WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD PRE-PRINTED
EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO THE TITLE
COMMITMENT.


5.3.3.      ANY DECLARATION OR OTHER STATEMENT WHICH MAY BE REQUIRED TO BE
SUBMITTED TO THE LOCAL ASSESSOR.


5.3.4.      PURCHASER’S CLOSING STATEMENT.


5.3.5.      A COUNTERSIGNED COUNTERPART OF THE GENERAL ASSIGNMENT.


5.3.6.      A COUNTERSIGNED COUNTERPART OF THE LEASES ASSIGNMENT.


5.3.7.      A COUNTERSIGNED COUNTERPART OF THE TENANT NOTIFICATION.


5.3.8.      ANY CANCELLATION FEES OR PENALTIES DUE TO ANY VENDOR UNDER ANY
TERMINATED CONTRACT AS A RESULT OF THE TERMINATION THEREOF.


5.3.9.      RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
PURCHASER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.3.10.  ALL DOCUMENTS, INSTRUMENTS, GUARANTIES, LENDER FEES, REQUIRED LOAN FUND
AMOUNTS, AND OTHER ITEMS OR FUNDS REQUIRED BY THE LENDER TO CAUSE THE LOAN
ASSUMPTION AND RELEASE.


5.4.             CLOSING PRORATIONS AND ADJUSTMENTS.


5.4.1.      GENERAL.  EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE, ALL NORMAL
AND CUSTOMARILY PRORATABLE ITEMS, INCLUDING, WITHOUT LIMITATION, OPERATING
EXPENSES, PERSONAL PROPERTY TAXES, OTHER OPERATING EXPENSES AND FEES, SHALL BE
PRORATED AS OF THE CLOSING DATE, SELLER BEING CHARGED OR CREDITED, AS
APPROPRIATE, FOR ALL OF SAME ATTRIBUTABLE TO THE PERIOD UP TO THE CLOSING DATE
(AND CREDITED FOR ANY AMOUNTS PAID BY SELLER ATTRIBUTABLE TO THE PERIOD ON OR
AFTER THE CLOSING DATE, IF ASSUMED BY PURCHASER) AND PURCHASER BEING RESPONSIBLE
FOR, AND CREDITED OR CHARGED, AS THE CASE MAY BE, FOR ALL OF THE SAME
ATTRIBUTABLE TO THE PERIOD ON AND AFTER THE CLOSING DATE.  SELLER SHALL PREPARE
A PRORATION SCHEDULE (THE “ PRORATION SCHEDULE”) OF THE ADJUSTMENTS DESCRIBED IN
THIS SECTION 5.4 PRIOR TO CLOSING.  IN RECOGNITION OF SELLER’S AGREEMENT TO
MAINTAIN INSURANCE ON THE PROPERTY THROUGH THE END OF THE DAY ON THE CLOSING
DATE AS SET FORTH IN SECTION 5.4.8, SELLER SHALL BE ENTITLED TO RETAIN ALL
COLLECTED RENTS ATTRIBUTABLE TO THE CLOSING DATE (SUCH THAT THE PRORATION FOR
COLLECTED RENTS SHALL BE AS OF THE DAY FOLLOWING CLOSING).


5.4.2.      OPERATING EXPENSES.  ALL OF THE OPERATING, MAINTENANCE, TAXES (OTHER
THAN REAL ESTATE TAXES), AND OTHER EXPENSES INCURRED IN OPERATING THE PROPERTY
THAT SELLER CUSTOMARILY PAYS, AND ANY OTHER COSTS INCURRED IN THE ORDINARY
COURSE OF BUSINESS FOR THE MANAGEMENT AND OPERATION OF THE PROPERTY, SHALL BE
PRORATED ON AN ACCRUAL BASIS.  SELLER SHALL PAY ALL SUCH EXPENSES THAT ACCRUE
PRIOR TO THE CLOSING DATE AND PURCHASER SHALL PAY ALL SUCH EXPENSES THAT ACCRUE
FROM AND AFTER THE CLOSING DATE.


5.4.3.      UTILITIES.  THE FINAL READINGS AND FINAL BILLINGS FOR UTILITIES WILL
BE MADE IF POSSIBLE AS OF THE CLOSING DATE, IN WHICH CASE SELLER SHALL PAY ALL
SUCH BILLS AS OF THE CLOSING DATE AND NO PRORATION SHALL BE MADE AT THE CLOSING
WITH RESPECT TO UTILITY BILLS.  OTHERWISE, A PRORATION SHALL BE MADE BASED UPON
THE PARTIES’ REASONABLE GOOD FAITH ESTIMATE.  SELLER SHALL BE ENTITLED TO THE
RETURN OF ANY DEPOSIT(S) POSTED BY IT WITH ANY UTILITY COMPANY, AND SELLER SHALL
NOTIFY EACH UTILITY COMPANY SERVING THE PROPERTY TO TERMINATE SELLER’S ACCOUNT,
EFFECTIVE AS OF NOON ON THE CLOSING DATE.


5.4.4.      REAL ESTATE TAXES.  ANY REAL ESTATE AD VALOREM OR SIMILAR TAXES FOR
THE PROPERTY, OR ANY INSTALLMENT OF ASSESSMENTS PAYABLE IN INSTALLMENTS WHICH
INSTALLMENT IS PAYABLE IN THE CALENDAR YEAR OF CLOSING, SHALL BE PRORATED TO THE
DATE OF CLOSING, BASED UPON ACTUAL DAYS INVOLVED.  THE PRORATION OF REAL
PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE BASED UPON THE ASSESSED
VALUATION AND TAX RATE FIGURES (ASSUMING PAYMENT AT THE EARLIEST TIME TO ALLOW
FOR THE MAXIMUM POSSIBLE DISCOUNT) FOR THE YEAR IN WHICH THE CLOSING OCCURS TO
THE EXTENT THE SAME ARE AVAILABLE; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
ACTUAL FIGURES (WHETHER FOR THE ASSESSED VALUE OF THE PROPERTY OR FOR THE TAX
RATE) FOR THE YEAR OF CLOSING ARE NOT AVAILABLE AT THE CLOSING DATE, THE
PRORATION SHALL BE MADE USING FIGURES FROM THE PRECEDING YEAR (ASSUMING PAYMENT
AT THE EARLIEST TIME TO ALLOW FOR THE MAXIMUM POSSIBLE DISCOUNT).  THE PRORATION
OF REAL PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE FINAL AND NOT
SUBJECT TO RE-ADJUSTMENT AFTER CLOSING. 


5.4.5.      PROPERTY CONTRACTS.  PURCHASER SHALL ASSUME AT CLOSING THE
OBLIGATIONS UNDER THE PROPERTY CONTRACTS ASSUMED BY PURCHASER; HOWEVER,
OPERATING EXPENSES SHALL BE PRORATED UNDER SECTION 5.4.2.


5.4.6.      LEASES.

5.4.6.1              ALL COLLECTED RENT (WHETHER FIXED MONTHLY RENTALS,
ADDITIONAL RENTALS, ESCALATION RENTALS, RETROACTIVE RENTALS, OPERATING COST
PASS-THROUGHS OR OTHER SUMS AND CHARGES PAYABLE BY TENANTS UNDER THE LEASES),
INCOME AND EXPENSES FROM ANY PORTION OF THE PROPERTY SHALL BE PRORATED AS OF THE
CLOSING DATE.  PURCHASER SHALL RECEIVE ALL COLLECTED RENT AND INCOME
ATTRIBUTABLE TO DATES FROM AND AFTER THE CLOSING DATE.  SELLER SHALL RECEIVE ALL
COLLECTED RENT AND INCOME ATTRIBUTABLE TO DATES PRIOR TO THE CLOSING DATE. 
NOTWITHSTANDING THE FOREGOING, NO PRORATIONS SHALL BE MADE IN RELATION TO EITHER
(A) NON-DELINQUENT RENTS WHICH HAVE NOT BEEN COLLECTED AS OF THE CLOSING DATE,
OR (B) DELINQUENT RENTS EXISTING, IF ANY, AS OF THE CLOSING DATE (THE FOREGOING
(A) AND (B) REFERRED TO HEREIN AS THE “ UNCOLLECTED RENTS”).  IN ADJUSTING FOR
UNCOLLECTED RENTS, NO ADJUSTMENTS SHALL BE MADE IN SELLER’S FAVOR FOR RENTS
WHICH HAVE ACCRUED AND ARE UNPAID AS OF THE CLOSING, BUT PURCHASER SHALL PAY
SELLER SUCH ACCRUED UNCOLLECTED RENTS AS AND WHEN COLLECTED BY PURCHASER. 
PURCHASER AGREES TO BILL TENANTS OF THE PROPERTY FOR ALL UNCOLLECTED RENTS AND
TO TAKE REASONABLE ACTIONS TO COLLECT UNCOLLECTED RENTS.  NOTWITHSTANDING THE
FOREGOING, PURCHASER’S OBLIGATION TO COLLECT UNCOLLECTED RENTS SHALL BE LIMITED
TO UNCOLLECTED RENTS OF NOT MORE THAN 90 DAYS PAST DUE, AND PURCHASER’S
COLLECTION OF RENTS SHALL BE APPLIED, FIRST, TOWARDS CURRENT RENT DUE AND OWING
UNDER THE LEASES, AND, SECOND, TO UNCOLLECTED RENTS.  AFTER THE CLOSING, SELLER
SHALL CONTINUE TO HAVE THE RIGHT, BUT NOT THE OBLIGATION, IN ITS OWN NAME, TO
DEMAND PAYMENT OF AND TO COLLECT UNCOLLECTED RENTS OWED TO SELLER BY ANY TENANT,
WHICH RIGHT SHALL INCLUDE, WITHOUT LIMITATION, THE RIGHT TO CONTINUE OR COMMENCE
LEGAL ACTIONS OR PROCEEDINGS AGAINST ANY TENANT AND THE DELIVERY OF THE LEASES
ASSIGNMENT SHALL NOT CONSTITUTE A WAIVER BY SELLER OF SUCH RIGHT; PROVIDED
HOWEVER, THAT THE FOREGOING RIGHT OF SELLER SHALL BE LIMITED TO ACTIONS SEEKING
MONETARY DAMAGES AND, IN NO EVENT, SHALL SELLER SEEK TO EVICT ANY TENANTS IN ANY
ACTION TO COLLECT UNCOLLECTED RENTS.  PURCHASER AGREES TO COOPERATE WITH SELLER
IN CONNECTION WITH ALL EFFORTS BY SELLER TO COLLECT SUCH UNCOLLECTED RENTS AND
TO TAKE ALL STEPS, WHETHER BEFORE OR AFTER THE CLOSING DATE, AS MAY BE NECESSARY
TO CARRY OUT THE INTENTION OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, THE
DELIVERY TO SELLER, WITHIN 7 DAYS AFTER A WRITTEN REQUEST, OF ANY RELEVANT BOOKS
AND RECORDS (INCLUDING, WITHOUT LIMITATION, RENT STATEMENTS, RECEIPTED BILLS AND
COPIES OF TENANT CHECKS USED IN PAYMENT OF SUCH RENT), THE EXECUTION OF ANY AND
ALL CONSENTS OR OTHER DOCUMENTS, AND THE UNDERTAKING OF ANY ACT REASONABLY
NECESSARY FOR THE COLLECTION OF SUCH UNCOLLECTED RENTS BY SELLER; PROVIDED,
HOWEVER, THAT PURCHASER’S OBLIGATION TO COOPERATE WITH SELLER PURSUANT TO THIS
SENTENCE SHALL NOT OBLIGATE PURCHASER TO TERMINATE ANY TENANT LEASE WITH AN
EXISTING TENANT OR EVICT ANY EXISTING TENANT FROM THE PROPERTY.

5.4.6.2              AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE
PURCHASE PRICE IN AN AMOUNT EQUAL TO THE RECEIVED AND UNAPPLIED BALANCE OF ALL
CASH (OR CASH EQUIVALENT) TENANT DEPOSITS, INCLUDING, BUT NOT LIMITED TO,
SECURITY, DAMAGE, PET OR OTHER REFUNDABLE DEPOSITS PAID BY ANY OF THE TENANTS TO
SECURE THEIR RESPECTIVE OBLIGATIONS UNDER THE LEASES, TOGETHER, IN ALL CASES,
WITH ANY INTEREST PAYABLE TO THE TENANTS THEREUNDER AS MAY BE REQUIRED BY THEIR
RESPECTIVE TENANT LEASE OR STATE LAW (THE “ TENANT SECURITY DEPOSIT BALANCE”). 
ANY CASH (OR CASH EQUIVALENTS) HELD BY SELLER WHICH CONSTITUTES THE TENANT
SECURITY DEPOSIT BALANCE SHALL BE RETAINED BY SELLER IN EXCHANGE FOR THE
FOREGOING CREDIT AGAINST THE PURCHASE PRICE AND SHALL NOT BE TRANSFERRED BY
SELLER PURSUANT TO THIS CONTRACT (OR ANY OF THE DOCUMENTS DELIVERED AT CLOSING),
BUT THE OBLIGATION WITH RESPECT TO THE TENANT SECURITY DEPOSIT BALANCE
NONETHELESS SHALL BE ASSUMED BY PURCHASER.  THE TENANT SECURITY DEPOSIT BALANCE
SHALL NOT INCLUDE ANY NON-REFUNDABLE DEPOSITS OR FEES PAID BY TENANTS TO SELLER,
EITHER PURSUANT TO THE LEASES OR OTHERWISE.

 


5.4.7.      EXISTING LOAN.  SELLER SHALL BE RESPONSIBLE FOR ALL PRINCIPAL
REQUIRED TO BE PAID UNDER THE TERMS OF THE NOTE PRIOR TO CLOSING, TOGETHER WITH
ALL INTEREST ACCRUED UNDER THE NOTE PRIOR TO CLOSING, ALL OF WHICH MAY BE A
CREDIT AGAINST THE PURCHASE PRICE AS PROVIDED IN SECTION 2.2.3.  PURCHASER SHALL
BE RESPONSIBLE FOR ALL LENDER FEES AND ALL OTHER FEES, PENALTIES, INTEREST AND
OTHER AMOUNTS DUE AND OWING UNDER THE ASSUMED LOAN DOCUMENTS AS A RESULT OF THE
LOAN ASSUMPTION AND RELEASE.  AS SET FORTH IN SECTION 4.5.3, ANY EXISTING
RESERVES, IMPOUNDS AND OTHER ACCOUNTS MAINTAINED IN CONNECTION WITH THE LOAN AND
REQUIRED TO BE REPLACED BY PURCHASER, SHALL BE RELEASED IN GOOD FUNDS TO SELLER
AT CLOSING.


5.4.8.      INSURANCE.  NO PRORATION SHALL BE MADE IN RELATION TO INSURANCE
PREMIUMS AND INSURANCE POLICIES WILL NOT BE ASSIGNED TO PURCHASER.  SELLER SHALL
HAVE THE RISK OF LOSS OF THE PROPERTY UNTIL 11:59 P.M. ON THE CLOSING DATE,
AFTER WHICH TIME THE RISK OF LOSS SHALL PASS TO PURCHASER AND PURCHASER SHALL BE
RESPONSIBLE FOR OBTAINING ITS OWN INSURANCE THEREAFTER.


5.4.9.      EMPLOYEES.  ALL OF SELLER’S AND SELLER’S MANAGER’S ON-SITE EMPLOYEES
SHALL HAVE THEIR EMPLOYMENT AT THE PROPERTY TERMINATED AS OF THE CLOSING DATE.


5.4.10.  CLOSING COSTS.  PURCHASER SHALL PAY ANY TRANSFER, MORTGAGE ASSUMPTION,
SALES, USE, GROSS RECEIPTS OR SIMILAR TAXES, ANY PREMIUMS OR FEES REQUIRED TO BE
PAID BY PURCHASER WITH RESPECT TO THE TITLE POLICY PURSUANT TO SECTION 4.1, AND
ONE-HALF OF THE CUSTOMARY CLOSING COSTS OF THE ESCROW AGENT.  SELLER SHALL PAY
THE BASE PREMIUM FOR THE TITLE POLICY TO THE EXTENT REQUIRED BY SECTION 4.1, THE
COST OF RECORDING ANY INSTRUMENTS REQUIRED TO DISCHARGE ANY LIENS OR
ENCUMBRANCES AGAINST THE PROPERTY, AND ONE-HALF OF THE CUSTOMARY CLOSING COSTS
OF THE ESCROW AGENT. 


5.4.11.  UTILITY CONTRACTS.  IF SELLER HAS ENTERED INTO AN AGREEMENT FOR THE
PURCHASE OF ELECTRICITY, GAS OR OTHER UTILITY SERVICE FOR THE PROPERTY OR A
GROUP OF PROPERTIES (INCLUDING THE PROPERTY) (A “ UTILITY CONTRACT”), OR AN
AFFILIATE OF SELLER HAS ENTERED INTO A UTILITY CONTRACT, THEN, AT THE OPTION OF
SELLER, EITHER (A) PURCHASER EITHER SHALL ASSUME THE UTILITY CONTRACT WITH
RESPECT TO THE PROPERTY, OR (B) THE REASONABLY CALCULATED COSTS OF THE UTILITY
CONTRACT ATTRIBUTABLE TO THE PROPERTY FROM AND AFTER THE CLOSING SHALL BE PAID
TO SELLER AT THE CLOSING AND SELLER SHALL REMAIN RESPONSIBLE FOR PAYMENTS UNDER
THE UTILITY CONTRACT. 


5.4.12.  POSSESSION.  POSSESSION OF THE PROPERTY, SUBJECT TO THE LEASES,
PROPERTY CONTRACTS, OTHER THAN TERMINATED CONTRACTS, AND PERMITTED EXCEPTIONS,
SHALL BE DELIVERED TO PURCHASER AT THE CLOSING UPON RELEASE FROM ESCROW OF ALL
ITEMS TO BE DELIVERED BY PURCHASER PURSUANT TO SECTION 5.3.  TO THE EXTENT
REASONABLY AVAILABLE TO SELLER, ORIGINALS OR COPIES OF THE LEASES AND PROPERTY
CONTRACTS, LEASE FILES, WARRANTIES, GUARANTIES, OPERATING MANUALS, KEYS TO THE
PROPERTY, AND SELLER’S BOOKS AND RECORDS (OTHER THAN PROPRIETARY INFORMATION)
(COLLECTIVELY, “ SELLER’S PROPERTY-RELATED FILES AND RECORDS”) REGARDING THE
PROPERTY SHALL BE MADE AVAILABLE TO PURCHASER AT THE PROPERTY AFTER THE
CLOSING.  PURCHASER AGREES, FOR A PERIOD OF NOT LESS THAN THREE (3) YEARS AFTER
THE CLOSING (THE “ RECORDS HOLD PERIOD”), TO (A) PROVIDE AND ALLOW SELLER
REASONABLE ACCESS TO SELLER’S PROPERTY-RELATED FILES AND RECORDS FOR PURPOSES OF
INSPECTION AND COPYING THEREOF, AND (B) REASONABLY MAINTAIN AND PRESERVE
SELLER’S PROPERTY-RELATED FILES AND RECORDS.  IF AT ANY TIME AFTER THE RECORDS
HOLD PERIOD, PURCHASER DESIRES TO DISPOSE OF SELLER’S PROPERTY-RELATED FILES AND
RECORDS, PURCHASER MUST FIRST PROVIDE SELLER PRIOR WRITTEN NOTICE (THE “ RECORDS
DISPOSAL NOTICE”).  SELLER SHALL HAVE A PERIOD OF 30 DAYS AFTER RECEIPT OF THE
RECORDS DISPOSAL NOTICE TO ENTER THE PROPERTY (OR SUCH OTHER LOCATION WHERE SUCH
RECORDS ARE THEN STORED) AND REMOVE OR COPY THOSE OF SELLER’S PROPERTY-RELATED
FILES AND RECORDS THAT SELLER DESIRES TO RETAIN. 


5.5.             POST CLOSING ADJUSTMENTS.

  Purchaser or Seller may request that Purchaser and Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom),
with the exception of real property taxes which shall be final and not subject
to readjustment, in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items (a) after the expiration of 60 days after Closing, or (b)
subject to such 60-day period, unless such items exceed $5,000.00 in magnitude
(either individually or in the aggregate). 


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1.             SELLER’S REPRESENTATIONS.

  Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials, or which is otherwise known by Purchaser prior to the Closing, Seller
represents and warrants to Purchaser the following (collectively, the “ Seller’s
Representations”) as of the Effective Date and as of the Closing Date; provided
that Purchaser’s remedies if any such Seller’s Representations are untrue as of
the Closing Date are limited to those set forth in Section 8.1:


6.1.1.      SELLER IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF ITS FORMATION SET FORTH IN THE INITIAL PARAGRAPH OF THIS CONTRACT;
AND, SUBJECT TO SECTION 8.2.4 AND ANY APPROVALS REQUIRED FROM LENDER FOR THE
LOAN ASSUMPTION AND RELEASE, HAS OR AT THE CLOSING SHALL HAVE THE ENTITY POWER
AND AUTHORITY TO SELL AND CONVEY THE PROPERTY AND TO EXECUTE THE DOCUMENTS TO BE
EXECUTED BY SELLER AND PRIOR TO THE CLOSING WILL HAVE TAKEN AS APPLICABLE, ALL
CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY OR EQUIVALENT ENTITY ACTIONS
REQUIRED FOR THE EXECUTION AND DELIVERY OF THIS CONTRACT, AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  THE COMPLIANCE WITH OR
FULFILLMENT OF THE TERMS AND CONDITIONS HEREOF WILL NOT CONFLICT WITH, OR RESULT
IN A BREACH OF, THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT
UNDER, ANY CONTRACT TO WHICH SELLER IS A PARTY OR BY WHICH SELLER IS OTHERWISE
BOUND, WHICH CONFLICT, BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON
SELLER’S ABILITY TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT OR
ON THE PROPERTY.  SUBJECT TO SECTION 8.2.4, THIS CONTRACT IS A VALID AND BINDING
AGREEMENT AGAINST SELLER IN ACCORDANCE WITH ITS TERMS;


6.1.2.      SELLER IS NOT A “FOREIGN PERSON,” AS THAT TERM IS USED AND DEFINED
IN THE INTERNAL REVENUE CODE, SECTION 1445, AS AMENDED;


6.1.3.      EXCEPT FOR (A) ANY ACTIONS BY SELLER TO EVICT TENANTS UNDER THE
LEASES, OR (B) ANY MATTER COVERED BY SELLER’S CURRENT INSURANCE POLICY(IES), TO
SELLER’S KNOWLEDGE, THERE ARE NO MATERIAL ACTIONS, PROCEEDINGS, LITIGATION OR
GOVERNMENTAL INVESTIGATIONS OR CONDEMNATION ACTIONS EITHER PENDING OR THREATENED
AGAINST THE PROPERTY, WHICH WILL ADVERSELY IMPACT SELLER’S ABILITY TO CONVEY THE
PROPERTY OR WHICH WILL MATERIALLY AFFECT THE CONDITION OF TITLE TO THE PROPERTY;


6.1.4.      TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE OF
ANY MATERIAL DEFAULT BY SELLER UNDER ANY OF THE PROPERTY CONTRACTS THAT WILL NOT
BE TERMINATED ON THE CLOSING DATE;


6.1.5.      TO SELLER’S KNOWLEDGE, THE RENT ROLL (AS UPDATED PURSUANT TO
SECTION 5.2.9) IS ACCURATE IN ALL MATERIAL RESPECTS;


6.1.6.      TO SELLER’S KNOWLEDGE, THE PROPERTY CONTRACTS LIST (AS UPDATED
PURSUANT TO SECTION 5.2.10) IS ACCURATE IN ALL MATERIAL RESPECTS;


6.1.7.      TO SELLER’S KNOWLEDGE, OTHER THAN THE LEASES, THE PROPERTY IS NOT
SUBJECT TO ANY WRITTEN LEASE EXECUTED BY SELLER OR, TO SELLER’S KNOWLEDGE, ANY
OTHER POSSESSORY INTERESTS OF ANY PERSON;


6.1.8.      TO SELLER’S KNOWLEDGE, NO NOTICE OF DEFAULT UNDER ANY LEASE HAS BEEN
RECEIVED FROM ANY TENANT (UNLESS SUCH DEFAULT SHALL BE CURED BY SELLER PRIOR TO
CLOSING);


6.1.9.      OTHER THAN THE EXISTING PROPERTY MANAGEMENT CONTRACT FOR THE
PROPERTY TO BE TERMINATED AS OF CLOSING, TO SELLER’S KNOWLEDGE THERE ARE NO
LEASING OR OTHER MANAGEMENT AGREEMENTS PERTAINING TO THE PROPERTY;


6.1.10.  TO SELLER’S KNOWLEDGE, NO NOTICES HAVE BEEN RECEIVED BY SELLER FROM ANY
INSURANCE COMPANY REQUESTING THE PERFORMANCE OF ANY REPAIRS, ALTERATIONS, OR
OTHER WORK (UNLESS SUCH REPAIRS, ALTERATIONS OR OTHER WORK WILL BE COMPLETED
PRIOR TO CLOSING); AND


6.1.11.  TO SELLER’S KNOWLEDGE, THERE ARE NO PENDING OR PROPOSED SPECIAL
ASSESSMENTS TO BE IMPOSED BY ANY GOVERNMENTAL AUTHORITY AGAINST THE PROPERTY.


6.1.12.  TO SELLER’S KNOWLEDGE, EACH OF THE MATERIALS AND ASSUMED LOAN DOCUMENTS
PROVIDED TO PURCHASER BY SELLER AS PROVIDED HEREIN IS TRUE, ACCURATE AND
COMPLETE.


6.2.             AS-IS.

  Except for Seller’s Representations, the Property is expressly purchased and
sold “AS IS,” “WHERE IS,” and “WITH ALL FAULTS.”  The Purchase Price and the
terms and conditions set forth herein are the result of arm’s-length bargaining
between entities familiar with transactions of this kind, and said price, terms
and conditions reflect the fact that Purchaser shall have the benefit of, but is
not relying upon except as set forth in the Seller’s Representations, any
information provided by Seller or Broker or statements, representations or
warranties, express or implied, made by or enforceable directly against Seller
or Broker, including, without limitation, any relating to the value of the
Property, the physical or environmental condition of the Property, any state,
federal, county or local law, ordinance, order or permit; or the suitability,
compliance or lack of compliance of the Property with any regulation, or any
other attribute or matter of or relating to the Property (other than any
covenants of title contained in the Deed conveying the Property and Seller’s
Representations).  Purchaser agrees that Seller shall not be responsible or
liable to Purchaser for any defects, errors or omissions, or on account of any
conditions affecting the Property.  Purchaser, its successors and assigns, and
anyone claiming by, through or under Purchaser, hereby fully releases Seller’s
Indemnified Parties from, and irrevocably waives its right to maintain, any and
all claims and causes of action that it or they may now have or hereafter
acquire against Seller’s Indemnified Parties with respect to any and all Losses
arising from or related to any defects, errors, omissions or other conditions
affecting the Property.  Purchaser represents and warrants that, as of the date
hereof and as of the Closing Date, it has and shall have reviewed and conducted
such independent analyses, studies (including, without limitation, environmental
studies and analyses concerning the presence of lead, asbestos, water intrusion
and/or fungal growth and any resulting damage, PCBs and radon in and about the
Property), reports, investigations and inspections as it deems appropriate in
connection with the Property.  Subject to Seller’s Representations, if Seller 
provides or has provided any documents, summaries, opinions or work product of
consultants, surveyors, architects, engineers, title companies, governmental
authorities or any other person or entity with respect to the Property,
including, without limitation, the offering prepared by Broker, Purchaser and
Seller agree that Seller has done so or shall do so only for the convenience of
both parties, Purchaser shall not rely thereon and the reliance by Purchaser
upon any such documents, summaries, opinions or work product shall not create or
give rise to any liability of or against Seller’s Indemnified Parties. 
Purchaser acknowledges and agrees that no representation has been made and no
responsibility is assumed by Seller with respect to current and future
applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing.  Prior to Closing, Seller shall have the right,
but not the obligation, to enforce its rights against any and all Property
occupants, guests or tenants.  Purchaser agrees that the departure or removal,
prior to Closing, of any of such guests, occupants or tenants shall not be the
basis for, nor shall it give rise to, any claim on the part of Purchaser, nor
shall it affect the obligations of Purchaser under this Contract in any manner
whatsoever; and Purchaser shall close title and accept delivery of the Deed with
or without such tenants in possession and without any allowance or reduction in
the Purchase Price under this Contract.  Purchaser hereby releases Seller from
any and all claims and liabilities relating to the foregoing matters. 


6.3.             SURVIVAL OF SELLER’S REPRESENTATIONS.

  Seller and Purchaser agree that Seller’s Representations shall survive Closing
for a period of 6 months (the “ Survival Period”).  Seller shall have no
liability after the Survival Period with respect to Seller’s Representations
contained herein except to the extent that Purchaser has requested arbitration
against Seller during the Survival Period for breach of any of Seller’s
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $300,000 in any individual instance or in the aggregate for all
breaches of Seller’s Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller’s Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had knowledge of such breach prior to the Closing
Date, and elected to close regardless, Purchaser shall be deemed to have waived
any right of recovery, and Seller shall not have any liability in connection
therewith.


6.4.             DEFINITION OF SELLER’S KNOWLEDGE.

  Any representations and warranties made “to the knowledge of Seller” shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller’s “ knowledge” shall mean and refer only to actual knowledge of the
Regional Property Manager and the Community Manager and shall not be construed
to refer to the knowledge of any other partner, officer, director, agent,
employee or representative of Seller, or any affiliate of Seller, or to impose
upon such Regional Property Manager or Community Manager any duty to investigate
the matter to which such actual knowledge or the absence thereof pertains, or to
impose upon such Regional Property Manager or Community Manager any individual
personal liability.  As used herein, the term “Regional Property Manager” shall
refer to Kelly Keech who is the regional property manager handling this Property
and “Community Manager” shall refer to Veronica Moran who is the community
manager for the Property.


6.5.             REPRESENTATIONS AND WARRANTIES OF PURCHASER.

  For the purpose of inducing Seller to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith,
Purchaser represents and warrants to Seller the following as of the Effective
Date and as of the Closing Date:


6.5.1.      PURCHASER IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF TEXAS. 


6.5.2.      PURCHASER, ACTING THROUGH ANY OF ITS OR THEIR DULY EMPOWERED AND
AUTHORIZED OFFICERS OR MEMBERS, HAS ALL NECESSARY ENTITY POWER AND AUTHORITY TO
OWN AND USE ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED,
AND HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS CONTRACT, TO EXECUTE AND
DELIVER THE DOCUMENTS AND INSTRUMENTS REQUIRED OF PURCHASER HEREIN, AND TO
PERFORM ITS OBLIGATIONS HEREUNDER; AND NO CONSENT OF ANY OF PURCHASER’S
PARTNERS, DIRECTORS, OFFICERS OR MEMBERS ARE REQUIRED TO SO EMPOWER OR AUTHORIZE
PURCHASER.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS
HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS
OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT TO WHICH PURCHASER
IS A PARTY OR BY WHICH PURCHASER IS OTHERWISE BOUND, WHICH CONFLICT, BREACH OR
DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON PURCHASER’S ABILITY TO
CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT.  THIS CONTRACT IS A
VALID, BINDING AND ENFORCEABLE AGREEMENT AGAINST PURCHASER IN ACCORDANCE WITH
ITS TERMS.


6.5.3.      NO PENDING OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED LITIGATION
EXISTS WHICH IF DETERMINED ADVERSELY WOULD RESTRAIN THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR WOULD DECLARE ILLEGAL, INVALID OR
NON-BINDING ANY OF PURCHASER’S OBLIGATIONS OR COVENANTS TO SELLER.


6.5.4.      OTHER THAN SELLER’S REPRESENTATIONS, PURCHASER HAS NOT RELIED ON ANY
REPRESENTATION OR WARRANTY MADE BY SELLER OR ANY REPRESENTATIVE OF SELLER
(INCLUDING, WITHOUT LIMITATION, BROKER) IN CONNECTION WITH THIS CONTRACT AND THE
ACQUISITION OF THE PROPERTY.


6.5.5.      THE BROKER AND ITS AFFILIATES DO NOT, AND WILL NOT AT THE CLOSING,
HAVE ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN
PURCHASER (OR IN AN ASSIGNEE OF PURCHASER, WHICH PURSUANT TO SECTION 13.3,
ACQUIRES THE PROPERTY AT THE CLOSING), NOR HAS PURCHASER OR ANY AFFILIATE OF
PURCHASER GRANTED (AS OF THE EFFECTIVE DATE OR THE CLOSING DATE) THE BROKER OR
ANY OF ITS AFFILIATES ANY RIGHT OR OPTION TO ACQUIRE ANY DIRECT OR INDIRECT
LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN PURCHASER.


6.5.6.      PURCHASER IS NOT A PROHIBITED PERSON.


6.5.7.      TO PURCHASER’S KNOWLEDGE, NONE OF ITS INVESTORS, AFFILIATES OR
BROKERS OR OTHER AGENTS (IF ANY), ACTING OR BENEFITING IN ANY CAPACITY IN
CONNECTION WITH THIS CONTRACT IS A PROHIBITED PERSON.


6.5.8.      THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER
THIS CONTRACT ARE NOT THE PROPERTY OF, OR BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY, BY A PROHIBITED PERSON.


6.5.9.      THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER
THIS CONTRACT ARE NOT THE PROCEEDS OF SPECIFIED UNLAWFUL ACTIVITY AS DEFINED BY
18 U.S.C. § 1956(C)(7).


ARTICLE VII
OPERATION OF THE PROPERTY


7.1.             LEASES AND PROPERTY CONTRACTS.

  During the period of time from the Effective Date to the Closing Date, in the
ordinary course of business Seller may enter into new Property Contracts, new
Leases, renew existing Leases or modify, terminate or accept the surrender or
forfeiture of any of the Leases, modify any Property Contracts, or institute and
prosecute any available remedies for default under any Lease or Property
Contract without first obtaining the written consent of Purchaser; provided,
however, Seller agrees that any such new Property Contracts or any new or
renewed Leases shall not have a term in excess of 1 year without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed.  In addition, Seller agrees that any new Property
Contract shall be terminable without penalty at the option of the Property owner
upon not more than 30 days’ written notice to the applicable vendor thereunder.


7.2.             GENERAL OPERATION OF PROPERTY.

  Except as specifically set forth in this Article VII, Seller shall operate the
Property after the Effective Date in the ordinary course of business, and except
as necessary in Seller’s sole discretion to address (a) any life or safety issue
at the Property or (b) any other matter which in Seller’s reasonable discretion
materially adversely affects the use, operation or value of the Property, Seller
will not make any material alterations to the Property or remove any material
Fixtures and Tangible Personal Property without the prior written consent of
Purchaser which consent shall not be unreasonably withheld, denied or delayed. 
Promptly after receiving notice of any material litigation or administrative
proceedings that have or could have a material effect on the Property, Seller
shall provide Purchaser written notice thereof.


7.3.             LIENS.

  Other than utility easements and temporary construction easements granted by
Seller in the ordinary course of business, Seller covenants that it will not
voluntarily create or cause any lien or encumbrance to attach to the Property
between the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section 7.1) unless Purchaser approves such lien or
encumbrance, which approval shall not be unreasonably withheld, conditioned or
delayed.  If Purchaser approves any such subsequent lien or encumbrance, the
same shall be deemed a Permitted Encumbrance for all purposes hereunder.


7.4.             INSURANCE.

  From the Effective Date until the time set forth in Section 5.4.8, Seller
shall continue to maintain in full force and effect such casualty and liability
insurance as maintained by Seller as of the Effective Date.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


8.1.             PURCHASER’S CONDITIONS TO CLOSING.

  Purchaser’s obligation to close under this Contract, shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:


8.1.1.      ALL OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER TO PURCHASER
AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE BEEN
DELIVERED;


8.1.2.      EACH OF SELLER’S REPRESENTATIONS SHALL BE TRUE IN ALL MATERIAL
RESPECTS AS OF THE CLOSING DATE;


8.1.3.      SELLER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY SELLER HEREUNDER; AND


8.1.4.      NEITHER SELLER NOR SELLER’S GENERAL PARTNER SHALL BE A DEBTOR IN ANY
BANKRUPTCY PROCEEDING NOR SHALL HAVE BEEN IN THE LAST 6 MONTHS A DEBTOR IN ANY
BANKRUPTCY PROCEEDING.

Notwithstanding anything to the contrary, there are no other conditions to
Purchaser’s obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in Sections 8.1.1, 8.1.3 or 8.1.4 is not met,
Purchaser may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price, or (b)
if such failure constitutes a default by Seller, exercise any of its remedies
pursuant to Section 10.2.  If the condition set forth in Section 8.1.2 is not
met, Seller shall not be in default pursuant to Section 10.2, and Purchaser may,
as its sole and exclusive remedy, (i) notify Seller of Purchaser’s election to
terminate this Contract and receive a return of the Deposit from the Escrow
Agent, or (ii) waive such condition and proceed to Closing on the Closing Date
with no offset or deduction from the Purchase Price. 


8.2.             SELLER’S CONDITIONS TO CLOSING.

  Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller’s obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:


8.2.1.      ALL OF THE DOCUMENTS AND FUNDS REQUIRED TO BE DELIVERED BY PURCHASER
TO SELLER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE
BEEN DELIVERED;


8.2.2.      EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
CONTAINED HEREIN SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE;


8.2.3.      PURCHASER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY PURCHASER HEREUNDER;


8.2.4.      SELLER SHALL HAVE RECEIVED ALL CONSENTS, DOCUMENTATION AND APPROVALS
NECESSARY TO CONSUMMATE AND FACILITATE THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING, WITHOUT LIMITATION, A TAX FREE EXCHANGE PURSUANT TO SECTION 13.18
(AND THE AMENDMENT OF SELLER’S (OR SELLER’S AFFILIATES’) PARTNERSHIP OR OTHER
ORGANIZATIONAL DOCUMENTS IN CONNECTION THEREWITH), (A) FROM SELLER’S PARTNERS,
MEMBERS, MANAGERS, SHAREHOLDERS OR DIRECTORS TO THE EXTENT REQUIRED BY SELLER’S
(OR SELLER’S AFFILIATES’) ORGANIZATIONAL DOCUMENTS, AND (B) AS REQUIRED BY LAW;


8.2.5.      THERE SHALL NOT BE PENDING OR, TO THE KNOWLEDGE OF EITHER PURCHASER
OR SELLER, ANY LITIGATION OR THREATENED LITIGATION WHICH, IF DETERMINED
ADVERSELY, WOULD RESTRAIN THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT OR DECLARE ILLEGAL, INVALID OR NONBINDING ANY OF
THE COVENANTS OR OBLIGATIONS OF THE PURCHASER; AND


8.2.6.      THE LOAN ASSUMPTION AND RELEASE SHALL HAVE OCCURRED.

If any of the foregoing conditions to Seller’s obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1. 


ARTICLE IX
BROKERAGE


9.1.             INDEMNITY.

  Seller represents and warrants to Purchaser that it has dealt only with CB
Richard Ellis-Capital Markets, 5430 LBJ Freeway, Suite 1100, Dallas, Texas 75240
(“ Broker”) in connection with this Contract.  Seller and Purchaser each
represents and warrants to the other that, other than Broker, it has not dealt
with or utilized the services of any other real estate broker, sales person or
finder in connection with this Contract, and each party agrees to indemnify,
hold harmless, and, if requested in the sole and absolute discretion of the
indemnitee, defend (with counsel approved by the indemnitee) the other party
from and against all Losses relating to brokerage commissions and finder’s fees
arising from or attributable to the acts or omissions of the indemnifying
party. 


9.2.             BROKER COMMISSION.

  If the Closing occurs, Seller agrees to pay Broker a commission according to
the terms of a separate contract.  Broker shall not be deemed a party or third
party beneficiary of this Contract.  As a condition to Seller’s obligation to
pay the commission, Broker shall execute the signature page for Broker attached
hereto solely for purposes of confirming the matters set forth therein.


9.3.             TEXAS REAL ESTATE LICENSE ACT.

  The Texas Real Estate License Act requires written notice to Purchaser, when
this Contract is executed, from any licensed real estate broker or salesman who
is to receive a commission, that Purchaser should have an attorney of its own
selection examine an abstract of title to the property being acquired or that
Purchaser should be furnished with or should obtain a title insurance policy. 
Notice to that effect is, therefore, hereby given to Purchaser on behalf of
Broker.


ARTICLE X
DEFAULTS AND REMEDIES


10.1.         PURCHASER DEFAULT.

  If Purchaser defaults in its obligations hereunder to (a) deliver the Initial
Deposit or Additional Deposit (or any other deposit or payment required of
Purchaser hereunder), (b) deliver to Seller the deliveries specified under
Section 5.3 on the date required thereunder, or (c) deliver the Purchase Price
at the time required by Section 2.2.4 and close on the purchase of the Property
on the Closing Date, then, immediately and without the right to receive notice
or to cure pursuant to Section 2.3.3, Purchaser shall forfeit the Deposit, and
the Escrow Agent shall deliver the Deposit to Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property.  If, Purchaser
defaults in any of its other representations, warranties or obligations under
this Contract, and such default continues for more than 10 days after written
notice from Seller, then Purchaser shall forfeit the Deposit, and the Escrow
Agent shall deliver the Deposit to Seller, and neither party shall be obligated
to proceed with the purchase and sale of the Property.  The Deposit is
liquidated damages and recourse to the Deposit is, except for Purchaser’s
indemnity and confidentiality obligations hereunder, Seller’s sole and exclusive
remedy for Purchaser’s failure to perform its obligation to purchase the
Property or breach of a representation or warranty.  Seller expressly waives the
remedies of specific performance and additional damages for such default by
Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE
DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER’S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND
SHALL BE SELLER’S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY,
ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.


10.2.         SELLER DEFAULT.

  If Seller, prior to the Closing, defaults in its covenants, or obligations
under this Contract, including to sell the Property as required by this Contract
and such default continues for more than 10 days after written notice from
Purchaser, then, at Purchaser’s election and as Purchaser’s sole and exclusive
remedy, either (a) this Contract shall terminate, and all payments and things of
value, including the Deposit, provided by Purchaser hereunder shall be returned
to Purchaser and Purchaser may recover, as its sole recoverable damages (but
without limiting its right to receive a refund of the Deposit), its direct and
actual out-of-pocket expenses and costs (documented by paid invoices to third
parties) in connection with this transaction, which damages shall not exceed
$100,000 in aggregate, or (b) subject to the conditions below, Purchaser may
seek specific performance of Seller’s obligation to deliver the Deed pursuant to
this Contract (but not damages).  Purchaser may seek specific performance of
Seller’s obligation to deliver the Deed pursuant to this Contract only if, as a
condition precedent to initiating such litigation for specific performance,
Purchaser first shall (i) deliver all Purchaser Closing documents to Escrow
Agent in accordance with the requirements of this Contract, including, without
limitation, Sections 2.2.3 and 5.3 (with the exception of Section 5.3.1); (ii)
not otherwise be in default under this Contract; and (iii) file suit therefor
with the court on or before the 90th day after the Closing Date; if Purchaser
fails to file an action for specific performance within 90 days after the
Closing Date, then Purchaser shall be deemed to have elected to terminate the
Contract in accordance with subsection (a) above.  Purchaser agrees that it
shall promptly deliver to Seller an assignment of all of Purchaser’s right,
title and interest in and to (together with possession of) all plans, studies,
surveys, reports, and other materials paid for with the out-of-pocket expenses
reimbursed by Seller pursuant to the foregoing sentence.  SELLER AND PURCHASER
FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF
DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE
PURCHASER’S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING
FROM OR RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR ITS OBLIGATION TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  UNDER NO
CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF ITS COVENANTS OR
ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES THE RIGHT TO
FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS
IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED
AND IS DILIGENTLY PURSUING AN ACTION SEEKING SUCH REMEDY.


ARTICLE XI
RISK OF LOSS OR CASUALTY


11.1.         MAJOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to Closing, and the cost for demolition, site cleaning,
restoration, replacement, or other repairs (collectively, the “ Repairs”), is
more than $250,000.00, then Seller shall have no obligation to make such Repairs
and shall notify Purchaser in writing of such damage or destruction (the “
Damage Notice”).  Within 10 days after Purchaser’s receipt of the Damage Notice,
Purchaser may elect at its option to terminate this Contract by delivering
written notice to Seller in which event the Deposit shall be refunded to
Purchaser.  In the event Purchaser fails to terminate this Contract within the
foregoing 10-day period, this transaction shall be closed in accordance with
Section 11.3 below.


11.2.         MINOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to the Closing, and the cost of Repairs is equal to or less than
$250,000.00, then this transaction shall be closed in accordance with
Section 11.3, notwithstanding such casualty, however Seller agrees to deliver
notice thereof to Purchaser promptly following such casualty.  In such event,
Seller may at its election endeavor to make such Repairs to the extent of any
recovery from insurance carried on the Property, if such Repairs can be
reasonably effected before the Closing.  Regardless of Seller’s election to
commence such Repairs, or Seller’s ability to complete such Repairs prior to
Closing, this transaction shall be closed in accordance with Section 11.3 below.


11.3.         CLOSING.

   In the event Purchaser fails to terminate this Contract following a casualty
as set forth in Section 11.1, or in the event of a casualty as set forth in
Section 11.2, then this transaction shall be closed in accordance with the terms
of the Contract, at Seller’s election, either (i) for the full Purchase Price,
notwithstanding any such casualty, in which case Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form reasonably required
by Seller) of Seller’s rights and obligations with respect to the insurance
claim related to such casualty, and thereafter Purchaser shall receive all
insurance proceeds pertaining to such claim, less any amounts which may already
have been spent by Seller for Repairs (plus a credit against the Purchase Price
at Closing in the amount of any deductible payable by Seller in connection
therewith; or (ii) for the full Purchase Price less a credit to Purchaser in the
amount necessary to complete such Repairs (less any amounts which may already
have been spent by Seller for Repairs).


11.4.         REPAIRS.

  To the extent that Seller elects to commence any Repairs prior to Closing,
then Seller shall be entitled to receive and apply available insurance proceeds
to any portion of such Repairs completed or installed prior to Closing, with
Purchaser being responsible for completion of such Repairs after Closing.  To
the extent that any Repairs have been commenced prior to Closing, then the
Property Contracts shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by Seller in connection with such
Repairs. 


ARTICLE XII
EMINENT DOMAIN


12.1.         EMINENT DOMAIN.

  In the event that, at the time of Closing, any material part of the Property
is (or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Purchaser shall have the
right, at Purchaser’s option, to terminate this Contract by giving written
notice within 10 days after Purchaser’s receipt from Seller of notice of the
occurrence of such event, and if Purchaser so terminates this Contract,
Purchaser shall recover the Deposit hereunder.  If Purchaser fails to terminate
this Contract within such 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price and
Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.


ARTICLE XIII
MISCELLANEOUS


13.1.         BINDING EFFECT OF CONTRACT.

  This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent’s nor the Broker’s execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to
Section 13.3, this Contract shall be binding upon and inure to the benefit of
Seller and Purchaser, and their respective successors and permitted assigns.


13.2.         EXHIBITS AND SCHEDULES.

  All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.


13.3.         ASSIGNABILITY.

  Except to the extent required to comply with the provisions of Section 13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of Seller, to one or more entities so long as (a) Purchaser is
an affiliate of the purchasing entity(ies), (b) Purchaser is not released from
its liability hereunder, and (c) Purchaser provides written notice to Seller of
any proposed assignment no later than 10 days prior to the Closing Date.  As
used herein, an affiliate is a person or entity controlled by, under common
control with, or controlling another person or entity.


13.4.         CAPTIONS.

  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


13.5.         NUMBER AND GENDER OF WORDS.

  Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.


13.6.         NOTICES.

  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt; provided, however,
that if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

Kennedy Wilson Austin, Inc.

Arboretum Phase II, Suite 140

9442 Capital of Texas Hwy. North

Austin, Texas 78759

Attention:          Stephen A. Pyhrr

Telephone:        512-451-5555

Facsimile:         512-451-3773

with a copy to:

Bruce Morrison, Esq.

4131 Spicewood Springs Road, H-1

Austin, Texas  78759

Phone:              512-343-8830

Facsimile:         512-343-2118

To Seller:

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:          Mark Reoch

Telephone:        303-691-4336

Facsimile:         303-691-3261

 

And:

 

AIMCO Covington Pointe, L.P.

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:          Mr. Harry Alcock

Telephone:        303-691-4344

Facsimile:         303-300-3282

 

with copy to:

 

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:          John Spiegleman, Esq.

Telephone:        303-691-4303

Facsimile:         720-200-6882

 

and a copy to:

 

CB Richard Ellis - Capital Markets

5430 LBJ Freeway, Suite 1100

Dallas, Texas  75240

Attention:          Dirk Goris

Telephone:        972-458-4991

 

and a copy to:

 

Ballard Spahr Andrews & Ingersoll, LLP

1225 17 th Street, Suite 2300

Denver, Colorado  80202

Attention:          Beverly J. Quail, Esq. and Joseph E. Lubinski, Esq.

Telephone:        303-292-2400

Facsimile:         303-296-3956

 

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

First American Title Insurance Company of New York

633 Third Avenue

New York, New York 10017

Attention:          Linda J. Isaacson

Telephone:        212-850-0664

Facsimile:         212-331-1467

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.


13.7.         GOVERNING LAW AND VENUE.

  The laws of the State of Texas shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  Subject to Section
13.24, all claims, disputes and other matters in question arising out of or
relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.


13.8.         ENTIRE AGREEMENT.

  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and contracts, whether written or oral.


13.9.         AMENDMENTS.

  This Contract shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract.


13.10.     SEVERABILITY.

  In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.


13.11.     MULTIPLE COUNTERPARTS/FACSIMILE SIGNATURES.

  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.


13.12.     CONSTRUCTION.

  No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.


13.13.     CONFIDENTIALITY.

  Purchaser shall not disclose the terms and conditions contained in this
Contract and shall keep the same confidential, provided that Purchaser may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to Purchaser’s or Seller’s lenders, prospective partners, attorneys and
accountants.  Any information obtained by Purchaser in the course of its
inspection of the Property, and any Materials provided by Seller to Purchaser
hereunder, shall be confidential and Purchaser shall be prohibited from making
such information public to any other person or entity other than as provided
above, without Seller’s prior written authorization, which may be granted or
denied in Seller’s sole discretion.  In addition, Purchaser shall use its
reasonable efforts to prevent its Consultants and any other person from
divulging any such confidential information to any unrelated third parties
except as reasonably necessary to third parties engaged by Purchaser for the
limited purpose of analyzing and investigating such information for the purpose
of consummating the transaction contemplated by this Contract.  Unless and until
the Closing occurs, Purchaser shall not market the Property (or any portion
thereof) to any prospective purchaser or lessee without the prior written
consent of Seller, which consent may be withheld in Seller’s sole discretion. 
Notwithstanding the provisions of Section 13.8, Purchaser agrees that the
covenants, restrictions and agreements of Purchaser contained in any
confidentiality agreement executed by Purchaser prior to the Effective Date
shall survive the execution of this Contract and shall not be superseded hereby.


13.14.     TIME OF THE ESSENCE.

  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract and any aspect thereof.


13.15.     WAIVER.

  No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.


13.16.     ATTORNEYS FEES.

  In the event either party hereto commences litigation or arbitration against
the other to enforce its rights hereunder, the substantially prevailing party in
such litigation shall be entitled to recover from the other party its reasonable
attorneys’ fees and expenses incidental to such litigation and arbitration,
including the cost of in-house counsel and any appeals.


13.17.     TIME ZONE/TIME PERIODS.

  Any reference in this Contract to a specific time shall refer to the time in
the time zone where the Property is located.  (For example, a reference to 3:00
p.m. refers to 3:00 p.m. Mountain Time (either Daylight Savings Time or Standard
Time) if the Property is located in Denver, Colorado.)  Should the last day of a
time period fall on a weekend or legal holiday, the next Business Day thereafter
shall be considered the end of the time period.


13.18.     1031 EXCHANGE.

  Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof, except as specifically provided
herein.  Notwithstanding anything in this Section 13.18 to the contrary, Seller
shall have the right to extend the Closing Date (as extended pursuant to the
second or third sentences of Section 5.1) for up to 30 days in order to
facilitate a tax free exchange pursuant to this Section 13.18, and to obtain all
documentation in connection therewith.


13.19.     NO PERSONAL LIABILITY OF OFFICERS, TRUSTEES OR DIRECTORS OF SELLER’S
PARTNERS.

  Purchaser acknowledges that this Contract is entered into by Seller which is a
Delaware limited partnership, and Purchaser agrees that none of Seller’s
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.


13.20.     NO EXCLUSIVE NEGOTIATIONS.

  Following the expiration of the Finance Contingency Period and provided this
Contract remains in effect, Seller shall not solicit backup offers, enter into
discussions, negotiations, or any other communications, or execute any purchase
and sale contracts concerning or related to the sale of the Property with any
third-party. 


13.21.     ADA DISCLOSURE.

  Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the “ ADA”) and the federal Fair Housing Act
(the “FHA”).  The ADA requires, among other matters, that tenants and/or owners
of “public accommodations” remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property’s
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representations.


13.22.     NO RECORDING.

  Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without Seller’s prior written consent, which
consent may be withheld at Seller’s sole discretion.  If Purchaser records this
Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints
Seller as Purchaser’s attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof from the public records.  This appointment shall
be coupled with an interest and irrevocable.


13.23.     RELATIONSHIP OF PARTIES.

  Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.


13.24.     [INTENTIONALLY OMITTED].


13.25.     AIMCO MARKS.

  Purchaser agrees that Seller, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.


13.26.     NON-SOLICITATION OF EMPLOYEES.

  Prior to the expiration of the Feasibility Period, Purchaser acknowledges and
agrees that, without the express written consent of Seller, neither Purchaser
nor any of Purchaser’s employees, affiliates or agents shall solicit any of
Seller’s employees or any employees located at the Property (or any of Seller’s
affiliates’ employees located at any property owned by such affiliates) for
potential employment.


13.27.     SURVIVAL.

  Except for (a) all of the provisions of this Article XIII (other than Sections
13.18 and 13.20); (b) Sections 2.3, 3.3, 3.4, 3.5, 4.5.5, 4.5.6, 5.4, 5.5, 6.2,
6.5, 9.1, 11.4, 14.1, and 14.2; (c) any other provisions in this Contract, that
by their express terms survive the termination or Closing; and (d) any payment
obligation of Purchaser under this Contract (the foregoing (a), (b), (c) and (d)
referred to herein as the “ Survival Provisions”), none of the terms and
provisions of this Contract shall survive the termination of this Contract, and
if the Contract is not so terminated, all of the terms and provisions of this
Contract (other than the Survival Provisions, which shall survive the Closing)
shall be merged into the Closing documents and shall not survive Closing.


13.28.     MULTIPLE PURCHASERS.

  As used in this Contract, the term “ Purchaser” means all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this
Contract.  In the event that “Purchaser” has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder. 


ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE


14.1.         DISCLOSURE.

  Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto. 

[Remainder of Page Intentionally Left Blank]


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

Seller:

 

AIMCO COVINGTON POINTE, L.P.,

a Delaware limited partnership

 

By:       DAVIDSON GP, L.L.C.,

a South Carolina limited liability company,

its general partner

 

By:       DAVIDSON INCOME REAL ESTATE, L.P.,

a Delaware limited partnership, its member

 

By:       DAVIDSON DIVERSIFIED PROPERTIES, INC.,

a Tennessee corporation,

its managing general partner

 

By:  /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

 

 

Purchaser:

 

KENNEDY WILSON AUSTIN, INC.,

a Texas corporation

 

By:  /s/Stephen A. Pyhrr

Name:  Stephen A. Pyhrr

Title:  Senior Managing Director

 

 